Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 1 of 68




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 18-cv-02780-NYW

 RV HORIZONS, INC.,
 MHC AMERICA FUND, LLC,
 MHC AMERICA FUND CLASS C, LLC,
 MHC AMERICA FUND 2, LLC,
 MHC AMERICA FUND 2 CLASS B, LLC,
 MHPS ALUMNI, LLC,
 MHPS ALUMNI 2, LLC,
 MHPS ALUMNI 3, LLC,
 AFFORDABLE HOUSING COMMUNITY FUND 1, LLC,
 AFFORDABLE HOUSING COMMUNITY FUND 2, LLC,
 AFFORDABLE HOUSING COMMUNITY FUND 3, LLC,
 AFFORDABLE HOUSING COMMUNITY FUND 4, LLC,
 AFFORDABLE HOUSING COMMUNITY FUND 5, LLC,
 AFFORDABLE HOUSING COMMUNITY FUND 6, LLC, and
 AWA FUND 3, LLC,

               Plaintiffs,

 vs.

 JAMIE SMITH,
 RYAN SMITH,
 MHPI VII, LLC,
 ELEVATION CAPITAL GROUP, LLC, and
 DAHN CORPORATION,

               Defendants.


                             MEMORANDUM OPINION AND ORDER

 Magistrate Judge Nina Y. Wang

        This matter comes before the court on the following motions:

        (1)    Smith Defendants’ Motion for Summary Judgment and Incorporated Memorandum
               of Law (“Smith Defendants’ Motion for Summary Judgment”) [#97, filed March 6,
               2020]; 1

 1
   The court uses the convention [#__] to refer to filings on its Electronic Court Filing (“ECF”)
 system. Ordinarily, the court refers to the page number as assigned by the ECF system. However,
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 2 of 68




        (2)     Dahn Corporation’s Motion for Summary Judgment (“Dahn’s Motion for Summary
                Judgment”) [#99, filed March 6, 2020];

        (3)     Smith Defendants’ Motion to Exclude the Testimony of Jon Ahern and Ben Braband
                (“Smith Defendants’ Motion to Exclude”) [#112, filed April 24, 2020];

        (4)     Plaintiffs’ Motion to Exclude Defendants’ Proffered Retained and Non-Retained
                Expert Opinion Testimony (“Plaintiffs’ Motion to Exclude”) [#113, filed April 24,
                2020]; and

        (5)     Dahn Corporation’s Motion to Exclude the Opinions and Testimony of Jon S.
                Ahern (“Dahn’s Motion to Exclude”) [#114, filed April 24, 2020].

 The undersigned Magistrate Judge fully presides over this case pursuant to 28 U.S.C. § 636(c), the

 Parties’ unanimous consent [#42], and the Order of Reference dated January 4, 2019 [#44]. Upon

 consideration of the motions and related briefing and in light of the applicable legal standards, the

 Smith Defendants’ Motion for Summary Judgment is GRANTED; the Dahn Motion for Summary

 Judgment is GRANTED; the Smith Defendants’ Motion to Exclude is DENIED AS MOOT;

 Plaintiffs’ Motion to Exclude is DENIED AS MOOT; and Dahn’s Motion to Exclude is DENIED

 AS MOOT.

                                          BACKGROUND

        The court has discussed in detail this action’s background in previous rulings, see, e.g.,

 [#60; #84]. Due to the number of Parties and relevant non-Parties, and the nature of their

 relationships, the court first begins with a brief summary of the same before turning to the

 procedural background and undisputed facts underlying the instant Motions for Summary

 Judgment.

 I.     Parties




 in the case of transcripts, the court refers to the ECF number, but the original page and line numbers
 for the purpose of consistency.


                                                   2
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 3 of 68




        Plaintiffs. Plaintiffs are a series of corporate entities owned by, among others, non-parties

 David Reynolds (“Mr. Reynolds”) and Frank Rolfe (“Mr. Rolfe”) and involved in the

 manufactured housing industry. [#64 at ¶¶ 8–22, 30, 51; #87 at ¶ 1; #88 at ¶ 1 (denying based on

 lack of knowledge)]. Mr. Reynolds and Mr. Rolfe’s business operations are divided across

 numerous corporate entities, owned at the highest level by a limited liability company (“LLC”).

 [#64 at ¶ 35, #87 at ¶ 35; #88 at ¶ 35 (denying based on lack of knowledge)]. Those high-level

 LLCs fund and own an interest, in whole or part, in a special purposed entity (“SPE”), which in

 turn owns a manufactured housing community or a group of communities. [#64 at ¶ 35, #87 at ¶

 35; #88 at ¶ 35 (denying based on lack of knowledge); #49 at ¶¶ 23, 24]. Each high-level LLC

 also has a different member-manager, a separate entity, that is responsible for promoting the fund

 to potential investors. [#64 at ¶ 51].




                                                 3
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 4 of 68




        There are five distinct groupings of high-level LLCs which are relevant to this case: the

 Alumni Funds;2 the Affordable Housing Community Funds; 3 the AWA Funds;4 the MHPI Funds,5

 and the MHC America Funds. [#64 at ¶¶ 35, 37, 51, 52]. The MHC America Funds consist of

 Plaintiffs MHC America Fund, LLC (“Fund 1”) and MHC America Fund 2, LLC (“Fund 2”). 6

 [Id. at ¶ 37; #87 at ¶ 37]. Fund 1 was formed in 2016 and included all of the sponsors previously

 spread among MHPI 1-4, Alumni 1-3, and AHCF 1-6. [#64 at ¶ 37]. Fund 2 was intended to be




 2
   The Alumni Funds consist of MHPS Alumni, LLC (“Alumni 1”); MHPS Alumni 2, LLC
 (“Alumni 2”); and MHPS Alumni 3, LLC (“Alumni 3”) (collectively, “Alumni 1-3”). These funds
 did not involve the Smiths or their entities. [#64 at ¶ 35; #87 at ¶ 35]. Dahn did not have interest
 or participate in Alumni 1-3. [#49 at ¶ 24].
 3
   The Affordable Housing Community Funds consist of Plaintiffs Affordable Housing Community
 Fund 1, LLC (“AHCF 1”); Affordable Housing Community Fund 2, LLC (“AHCF 2”); Affordable
 Housing Community Fund 3, LLC (“AHCF 3”); Affordable Housing Community Fund 4, LLC
 (“AHCF 4”); Affordable Housing Community Fund 5, LLC (“AHCF 5”); Affordable Housing
 Community Fund 6, LLC (“AHCF 6”) (collectively, “AHCF 1-6”). These funds did not involve
 the Smiths or their entities, other than an investment made in AHCF 6 through non-Party MHPI
 V. [#64 at ¶ 35; #87 at ¶ 35]. Dahn did not have interest or participate in AHCF 1-6. [#49 at ¶¶
 23, 24].
 4
   The AWA Funds include non-Parties AWA Fund, LLC, and AWA Fund 2, LLC. Plaintiff AWA
 Fund 3, LLC (“AWA Fund 3”) was created by merging these two non-Parties. [#64 at ¶ 22]. There
 is a dispute as to whether AWA Fund 2, LLC involved the Smiths or their entities. Compare [#64
 at ¶ 35] with [#87 at ¶ 35]. Dahn did not have interest or participate in the AWA Funds. [#49 at
 ¶ 23].
 5
   The MHPI Funds includes non-Parties MHPI I, LLC; MHPI II, LLC; MHPI III, LLC; and MHPI
 IV, LLC (collectively, “MHPI 1-4”). The Smiths or their companies participated in promoting
 these funds to investors. [#49 at ¶ 23]. Dahn did not participate in MHPI 1-4. [#49 at ¶ 23].
 6
   In the briefing and declaration in opposition to Defendants’ summary judgment motions,
 Plaintiffs and Mr. Reynolds refer to MHC America, LLC as “America Fund.” See, e.g., [#97 at
 #110 at 3-4 ¶¶ 3, 5-6]. The Smith Defendants refer to MHC America, LLC and MHC America 2,
 LLC as “MHC America” and “MHC America 2” as well as “MHCA” See [#97 at 2 ¶ 5, 7]. Dahn
 uses “MHC America”” to refer to MHC America, LLC. See, e.g., [#99 at 3 ¶ 8]. But in their
 operative Second Amended Complaint, Plaintiffs define MHC America, LLC as “Fund 1” and
 MHC America 2 as “Fund 2.” [#64 at ¶¶ 9, 11]. To track the operative Second Amended
 Complaint and to be consistent with terminology used in prior rulings in this matter, see, e.g., [#60,
 #84], this court refers to Fund 1 and Fund 2.


                                                   4
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 5 of 68




 a fund into which previous funds were “rolled-up” to simplify fund structure. [Id.] 7 Plaintiffs

 MHC America Class C, LLC (“Class C”) and MHC America 2 Class B, LLC (“Class B”) are

 separate entities that own and promote interest in Funds 1 and 2, respectively. [Id.]. Each of the

 high-level LLCs contract with Plaintiff RV Horizons (“RV Horizons”), which, in addition to

 managing some of the high-level LLCs like Alumni 1-3 and MHPI 1-4, manages and identifies

 potential manufactured housing communities for investment and negotiates acquisitions. [Id. at

 ¶¶ 35, 36, 38, 51, 52].

           Defendants. Defendants Jamie Smith (“Ms. Smith”) and Ryan Smith (“Mr. Smith” and

 collectively, “the Smiths”) own several corporate entities formerly or currently intertwined with

 Plaintiffs’. [#64 at ¶ 52; #87 at 16 ¶ 52]. Specifically, the Smiths own Colonial Kitchen, LLC

 (“Colonial”), which in turn owns an interest in Alumni 1-3, and MHP Portfolio LLC (“MHP”)

 which is invested in non-Parties MHPI 1-3, and Salvo Conducto which owns part of MHPI 4. [#64

 at ¶¶ 51-52; #49 at 7-8 at ¶¶ 23-24]. The Smiths also own MHPI V LLC, which in turn owns part

 of AHCF 6 as noted above. [#64 at ¶¶ 51-52; #49 at ¶¶ 23-24]. Mr. Smith is a manager of

 Defendant Elevation Capital Group, LLC (“Elevation”), which is used to promote Defendant

 MPHI VII, LLC (“Fund 7”). [#97-1 at ¶ 2; #64 at ¶ 61; #87 at ¶ 61]. Defendant Dahn Corporation

 is a California corporation that, together with the Smith Defendants, created Fund 7 with the

 purpose of acquiring storage facilities and manufactured housing community through subsidiary

 single purpose entities. [#64 at ¶¶ 4, 27, 86; #87 at ¶¶ 4, 27, 86; #88 at ¶¶ 4, 27, 86].

           After working together on a number of projects, the business relationship between Mr.

 Reynolds, Mr. Rolfe, and the Smith Defendants soured. See generally [#61 (Notice of Related

 Cases); #64]. Among other things, Plaintiffs believed that the Defendants were unfairly promoting



 7
     Dahn had no interest in and did not participate in either Fund 1 or Fund 2. [#49 at ¶ 24].


                                                    5
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 6 of 68




 Fund 7 and discouraging investors from Fund 1 and Fund 2 by improperly capitalizing on

 Plaintiffs’ trademarks, prior experience, and confidential business information. See generally

 [#64]. This lawsuit followed.

 II.    Procedural History

        Plaintiffs initiated this action on October 30, 2018, see [#1], and filed the operative Second

 Amended Complaint on March 22, 2019.8 [#64]. The Second Amended Complaint asserts seven

 claims for relief based on allegations that the Smith Defendants and Dahn misappropriated

 Plaintiffs’ trademarks and otherwise engaged in unfair competition in promoting Fund 7 through,

 inter alia, an Offering Package that includes Supplement No. 2 dated October 31, 2017;

 Supplement No. 1 dated July 27, 2017; and a Private Placement Memorandum dated April 1, 2017

 (collectively, “Offering Package”) and misuse of trade secrets. [Id.]. Specifically, the claims

 asserted in the Second Amended Complaint include: (1) direct trademark infringement9 in


 8
   In the interim, Plaintiffs filed a First Amended Complaint on November 20, 2018. [#31]. The
 Smith Defendants and Dahn filed respective Motions to Dismiss directed at the First Amended
 Complaint shortly thereafter. [#36; #38]. On March 7, 2019, this court issued a Memorandum
 Opinion and Order on the Defendants’ Motions to Dismiss, granting in part and denying in part
 the Smith Defendants’ Motion and granting Dahn’s Motion in its entirety. [#60]. Plaintiffs were
 granted leave to file an appropriate Motion to Amend their Complaint as contemplated by the
 Order. [Id.].
 9
   Although Plaintiffs refer to their names as “trademarks,” see, e.g., [#64 at ¶¶ 6, 97, 115, 134, 149,
 164], their offerings to potential customers include services, see, e.g., [id. at ¶¶ 39-50 (“The mark
 . . . is capable of distinguishing the services . . . from those of others.”), 134 (“[C]onsumers only
 associate these companies’ services with the specific company.”), 136 (“[U]se of the trademarked
 names is likely to cause confusion among ordinary consumers as to the source . . . of the services
 . . .”), 149 (“[U]se of the trademarked names is likely to cause confusion among ordinary
 consumers as to the source . . . of the services . . .”), 164 (“[U]se of the trademarked names is likely
 to cause confusion among ordinary consumers as to the source . . . of the services . . .”)]. The
 Lanham Act defines “service marks” as “any word, name, symbol, or device, or any combination
 thereof” that is used “to identify and distinguish the services of one person, including a unique
 service, from the services of others and to indicate the source of the services, even if that source is
 unknown.” 15 U.S.C. § 1127. The court will utilize “mark” or “trademark” to describe Plaintiffs’
 names as this is the nomenclature utilized by the Parties and “[t]he same standards apply equally



                                                    6
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 7 of 68




 violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A), by RV Horizons, Alumni 1-3, AWA 3,

 ACF 1-6, and Fund 1 against all Defendants (“Count I”) [id. at ¶¶ 132-46]; (2) unfair competition

 in violation of the Lanham Act, 15 U.S.C. § 1125(a)(B), by RV Horizons, Alumni 1-3, AWA 3,

 ACF 1-6, and Fund 1 against all Defendants (“Count II”) [id. at ¶¶ 147-60]; (3) contributory

 trademark infringement in violation of the Lanham Act, 15 U.S.C. § 1125(a), by RV Horizons,

 Alumni 1-3, AWA 3, ACHF 1-6, and Fund 1 against the Smiths, Elevation, and Dahn (“Count III”)

 [id. at ¶¶ 161-77]; (4) misappropriation of trade secrets in violation of the Defend Trade Secrets

 Act (“DTSA”), 18 U.S.C. § 1836, by RV Horizons, Fund 1, Class C, Fund 2, and Class B against

 Fund 7 and the Smiths (“Count IV”) [id. at ¶¶ 178-83]; (5) misappropriation of trade secrets in

 violation of the Colorado Uniform Trade Secrets Act (“CUTSA”) by RV Horizons, Fund 1, Class

 C, Fund 2, and Class B against Fund 7 and the Smiths (“Count V”) [id. at ¶¶ 184-89]; (6) violation

 of the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, by RV Horizons, Fund 1,

 Class C, Fund 2, and Class B against all Defendants (“Count VI”) [id. at ¶¶ 190-96]; and (7) unjust

 enrichment by RV Horizons, Fund 1, Class C, Fund 2, and Class B against all Defendants (“Count

 VII”) [id. at ¶¶ 197-203]. As relief, Plaintiffs seek compensatory and consequential damages,

 injunctive relief, pre-judgment and post-judgment interest, and allowable fees and costs. [Id. at 51-

 52].

        After proceeding through extensive discovery, 10 on March 6, 2020, the Smith Defendants

 and Dahn filed their respective Motions for Summary Judgment presently before the court. [#97;




 in an action for registered trademark or service mark infringement.” Telemed Corp. v. Tel-Med,
 Inc., 588 F.2d 213, 216 (7th Cir. 1978) (citing 15 U.S.C. § 1053).
 10
    On April 17, 2019, the Smith Defendants and Dahn filed respective Motions to Dismiss
 Plaintiffs’ Second Amended Complaint. [#72; #74]. After the Motions were fully briefed, [#75;
 #76; #77; #78], the court denied both the Smith Defendants’ and Dahn’s Motions to Dismiss on
 November 15, 2019. See [#84].


                                                  7
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 8 of 68




 #99]. The Smith Defendants make arguments as to all seven of Plaintiffs’ claims. [#97]. However,

 because Counts IV and V are not asserted against Dahn, Dahn makes arguments only as to Counts

 I, II, III, VI, and VII. [#99]. After the court granted two extensions of time, [#101; #105], Plaintiffs

 filed their Responses to the Motions for Summary Judgment on April 17, 2020, [#109; #110], as

 well as a separate Joint Appendix of Exhibits in Support of their Responses, [#111]. After an

 extension from the court [#119], Defendants filed their Replies in support of their respective

 Motions for Summary Judgment on May 11, 2020. [#128; #129]. The instant Motions for

 Summary Judgment are ripe for determination.

                                        LEGAL STANDARD

        Summary judgment is appropriate only if “the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265

 (1986); Henderson v. Inter-Chem Coal Co., Inc. 41 F.3d 567, 569 (10th Cir. 1994). “A ‘judge’s

 function’ at summary judgment is not ‘to weigh the evidence and determine the truth of the matter

 but to determine whether there is a genuine issue for trial.’” Tolan v. Cotton, 572 U.S. 650, 656,

 134 S. Ct. 1861, 188 L. Ed. 2d 895 (2014) (quoting Anderson v. Liberty Lobby, 477 U.S. 242, 249,

 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)). “A dispute is genuine if there is sufficient evidence so

 that a rational trier of fact could resolve the issue either way. A fact is material if under the

 substantive law it is essential to the proper disposition of the claim.” Crowe v. ADT Sec. Servs.,

 Inc., 649 F.3d 1189, 1194 (10th Cir. 2011) (internal citations and quotation marks omitted). In

 other words, a fact is “material” if it pertains to an element of a claim or defense and a factual

 dispute is “genuine” if the evidence is so contradictory that if the matter went to trial, a reasonable

 jury could return a verdict for either party. See Anderson, 477 U.S. at 248, 106 S. Ct. 2505. “Where




                                                    8
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 9 of 68




 the record taken as a whole could not lead a rational trier of fact to find for the non-moving party,

 there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

 U.S. 574, 587, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1987) (citing First Nat. Bank of Ariz. v. Cities

 Serv. Co., 391 U.S. 253, 289, 88 S. Ct. 1575, 20 L. Ed. 2d 569 (1968)).

        Where the nonmovant bears the burden of proof, the moving party may seek summary

 judgment based on the lack of evidence. Celotex, 477 U.S. at 324 (1986). Once the movant

 demonstrates an absence of evidence supporting an essential element of the nonmovant’s claim,

 the burden shifts to the nonmovant to show that there is a genuine issue for trial. Id. To satisfy this

 burden, the nonmovant must point to specific facts in an affidavit, deposition, answers to

 interrogatories, admissions, or other similar admissible evidence demonstrating the need for a trial.

 See Gross v. Burggraf Const. Co., 53 F.3d 1531, 1541 (10th Cir. 1995); cf. Fazio v. City & Cty. of

 San Francisco, 125 F.3d 1328, 1331 (9th Cir. 1997) (“[A] mere ‘scintilla’ of evidence will be

 insufficient to defeat a properly supported motion for summary judgment; instead, the nonmoving

 party must introduce some ‘significant probative evidence tending to support the complaint.’”

 (quoting Anderson, 477 U.S. at 249, 252)). Conclusory statements or those based on speculation,

 conjecture, or surmise provide no probative value on summary judgment, see Nichols v. Hurley,

 921 F.2d 1101, 1113 (10th Cir. 1990); nor may the nonmovant rely on “mere reargument of his

 case or a denial of an opponent’s allegation,” see 10B Charles Alan Wright, et al., Federal Practice

 and Procedure § 2738 at 356 (3d ed. 1998).

                               UNDISPUTED MATERIAL FACTS

        The following facts are drawn from the record before the court on summary judgment and

 the entire court docket. See Fed. R. Civ. P. 56(c)(1), (3)-(4). In some instances, a party has

 disputed the proffered material fact, but an examination of the record finds that such dispute is not




                                                   9
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 10 of 68




  properly supported by evidence in the record. Where that is the case, the court has noted the

  dispute and its determination. In addition, this recitation is not exhaustive but includes the

  undisputed facts relevant to the court’s analysis; where there are other undisputed facts – or lack

  of facts – this court has noted them in the relevant background or analysis sections.

            1.   Plaintiff RV Horizons, a Colorado corporation, is a property management company

  that identifies potential, negotiates for acquisitions of, and manages manufactured home

  communities (“MHCs”). [#49 at 6 ¶ 1; #64 at ¶ 38; #99 at 2 ¶ 2; #99-2 at 28:18-39:13;11 #109 at

  2 ¶ 2].

            2.   RV Horizons acted as the property manager for the properties owned by various

  funds, including Fund 1. [#97 at 9; #98-4 at 72:9-13].

            3.   At the highest level, a limited liability company is set up to fund and own an

  interest, in whole or in part, in a special purpose entity (“SPE”), which in turn owns an MHC or

  group of communities. [#49 at 7 ¶ 23].

            4.   Among those high-level LLCs were MHPI 1-4. [Id.]. The Smiths and their

  companies participated in promoting these funds to investors. [Id.].

            5.   Other high-level LLCs included Alumni 1-3. [Id.]. These funds did not involve the

  Defendants. [Id.].

            6.   AHCF 1-6 were also high-level LLCs that did not involve the Defendants (other

  than an investment the Smiths made in AHCF 6 through their entity, MHPI V, LLC). [Id.].

            7.   Additional high-level LLC were AWA and AWA 2, which did not involve the

  Defendants. [#49 at 7 ¶ 23].



  11
    When citing to a deposition, this court uses the convention of referring to the docket number as
  assigned by the court’s ECF system, but the page and line numbers from the original transcript for
  the purposes of clarity and consistency.


                                                  10
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 11 of 68




         8.      Alumni 1-3 are managed by RV Horizons and non-party Colonial. [Id. at 8 ¶ 24].

         9.      AHCF 1-6 are managed by non-party AHCF Management, LLC. [Id.].

         10.     The MHPI funds are managed by RV Horizons and non-party MHP Portfolio; Fund

  1 is managed by non-party MHCA Management, LLC; and Fund 2 is managed by non-party

  MHCA Management 2, LLC. [Id.]. Dahn had no interest in and did not participate in any of the

  funds referenced in paragraphs 8 through 10. [#Id. at 9 ¶ 24].

         11.     RV Horizons owns the mark “RV Horizons.” [#99 at 3 ¶ 4; #99-3; #109 at 3 ¶ 4].

         12.     Alumni 1 owns the mark “MHPS Alumni.” [#99 at 3 ¶ 4; #99-3; #109 at 3 ¶ 4].

         13.     Alumni 2 owns the mark “MHPS Alumni 2.” [#99 at 3 ¶ 4; #99-3; #109 at 3 ¶ 4].

         14.     Alumni 3 owns the mark “MHPS Alumni 3.” [#99 at 3 ¶ 4; #99-3; #109 at 3 ¶ 4].

         15.     The MHPS Alumni funds were named as such because these funds included

  investors who were alumni of the bootcamps run by Messrs. Reynolds and Rolfe. [#111-1 at ¶

  37].

         16.     AWA 3 owns the mark “AWA Fund,” through non-party AWA Fund. [#64 at ¶ 35;

  #87 at ¶ 35; #99-3; #109 at 3 ¶ 4].

         17.     “AWA Fund” refers to a fund opened to a particular subset of investors, i.e., ones

  who came through Argos Wealth Advisers, with whom Messrs. Reynolds and Rolfe do business.

  [#98-1 at 24:4-14; 48:4-7].

         18.     AHCF 1 owns the mark “Affordable Housing Community Fund.” [#99 at 3 ¶ 4;

  #99-3; #109 at 3 ¶ 4].

         19.     AHCF 2 owns the mark “Affordable Housing Community Fund 2.” [#99 at 3 ¶ 4;

  #99-3; #109 at 3 ¶ 4].




                                                 11
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 12 of 68




         20.     AHCF 3 owns the mark “Affordable Housing Community Fund 3.” [#99 at 3 ¶ 4;

  #99-3; #109 at 3 ¶ 4].

         21.     AHCF 4 owns the mark “Affordable Housing Community Fund 4.” [#99 at 3 ¶ 4;

  #99-3; #109 at 3 ¶ 4].

         22.     AHCF 5 owns the mark “Affordable Housing Community Fund 5.” [#99 at 3 ¶ 4;

  #99-3; #109 at 3 ¶ 4].

         23.     AHCF 6 owns the mark “Affordable Housing Community Fund 6.” [#99 at 3 ¶ 4;

  #99-3; #109 at 3 ¶ 4].

         24.     “Affordable Housing Community Fund” refers to a fund for affordable housing

  communities. [#98-1 at 51:19-21].

         25.     Fund 1 owns the mark “MHC America Fund.” [#99 at 3 ¶ 4; #99-3; #109 at 3 ¶ 4].

  (Collectively with other trademarks identified in [Undisputed Material Facts (“UMF”) ¶¶ 11-16,

  18-23], the “Marks.”).12

         26.     “MHC” refers to “mobile home community.” [#97-1 at ¶ 26; #98-1 at 51:2-23,

  51:19-21].



  12
     In Paragraphs 39-50 of the Second Amended Complaint, Plaintiffs identify the Marks as their
  names without the “Inc.” or “LLC” abbreviations, e.g., “RV Horizons.” [#64 at ¶¶ 39-50].
  Elsewhere, however, Plaintiffs list the names that “constitute[] a protectable trademark” inclusive
  of the “Inc.” or “LLC” abbreviations, e.g., “RV Horizons, Inc.” [Id. at ¶¶ 134, 149, 164]. In their
  Response to the Smith Defendants’ Motion for Summary Judgment, Plaintiffs list their full names,
  with the LLC abbreviation, as well as abbreviations of their full names—e.g., “Affordable Housing
  Community Fund 1, LLC” and “AHCF 1”—in arguing that their names are inherently distinctive.
  [#110 at 13-14]. Also in their Response, Plaintiffs mention “America Fund” as one of their names
  that is inherently distinctive, but this variation of Fund 1’s name was not alleged as infringed in
  the Second Amended Complaint. Compare [id. at 14] with [#64 at ¶¶ 51, 134]. As a plaintiff may
  not effectively amend the complaint in a response to a motion, see In re Qwest Commc’ns Int’l,
  Inc., 396 F. Supp. 2d 1178, 1203 (D. Colo. 2004), the court understands the asserted Marks in
  Plaintiffs’ trademark claims (Counts I, II, and III) to be those listed in Paragraphs 134, 149, and
  164 of the Second Amended Complaint. See [#64 at ¶¶ 134, 149, 164 (listing Plaintiffs’
  “protectable trademark[s]”)].


                                                  12
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 13 of 68




         27.     These Marks are not registered with the United States Patent and Trademark Office.

  Compare [#97 at 5] with [#110 at 13-16]. This court also takes judicial notice of the information

  located on the United States Patent and Trademark Office (“USPTO”) trademark database, see

  https://www.uspto.gov/trademarks-application-process/search-trademark-database,               which

  indicates that none of the Marks is registered with the USPTO.13

         28.     Plaintiffs have used these Marks in business such as in Operating Agreements;

  Private Placement Memoranda; and correspondence with third parties. [#64 at ¶¶ 39-50; #111-1].

         29.     The Smiths and Dahn formed Fund 7. [#64 at ¶ 86; #87 at ¶ 86; #88 at ¶ 86]. The

  Smiths are members and managers of Fund 7 through their membership in MHPI VII Management,

  LLC, which is not a party to this action. [#97-1 at ¶ 3; #64 at ¶¶ 23-24; #87 at ¶¶ 23-25].

         30.     The Smiths worked in investor relations for non-parties MHPI 1-4 and Fund 1.

  [#110 at 3-4 at ¶ 3; #111-1 at ¶¶ 6, 11, 13, 14, 88, 90; #111-2 at ¶ 18; #111-3 at ¶ 7; #111-6 at

  46:25-48:7].

         31.     Fund 7 was formed in April 2017 and launched thereafter in April or May 2017.

  [#97-1 at ¶ 5; #109 at 6 ¶ 28].

         32.     As part of its solicitation for investors, Fund 7 issued a Private Placement

  Memorandum, LLC Agreement, Subscription Booklet, Investment Summary, Track Record, and

  a number of supplements (collectively, the “Offering Package”). [#97-1 at ¶ 4; #64-1; #111-10;

  #111-11; #111-12; #111-13; #111-14; #111-15; #111-16; #64 at ¶ 95; #87 at ¶ 95; #88 at ¶ 95].



  13
     A court may take judicial notice of facts “capable of accurate and ready determination by resort
  to sources whose accuracy cannot reasonably be questioned.” Hansen v. Harper Excavating, Inc.,
  641 F.3d 1216, 1220 n.3 (10th Cir. 2011) (citing Fed. R. Evid. 201(b)(2)). The Hansen court noted
  that this judicial notice was proper “whether requested or not, under Rule 201(c), and at any stage
  of the proceeding under Rule 201(f).” Id. at 1220 n.3 (internal quotation marks omitted). In
  addition, the court may also consider other materials in the record in making its summary judgment
  determinations. Fed. R. Civ. P. 56(c)(3).


                                                  13
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 14 of 68




         33.     Fund 7’s Offering Package identified RV Horizons as an “Affiliate” of Defendants

  at least between April 2017 and May 2018. See [#97 at 8; #129 at 10; #111-14 at 8 (Ex. 10 at

  MHPI000223); #111-13 at 40-41 (Ex. 10 at MHPI000211-12); #111-15 (Ex. 10A at

  RVH_Fed_004735), #111-16 at 26-27 (Ex. 10B at RVH_Fed_123455–56)].

         34.     The Fund 7 Offering Package is made available to potential investors through

  Elevation’s   website   and   Dahn’s    website      at   https://www.minustorage.com/about-dahn-

  corporation/. [#64 at ¶¶ 95-97; #87 at ¶¶ 95-97; #88 at ¶¶ 95-97].

         35.     Peter Reinert (“Mr. Reinert”) became RV Horizons’ Senior Vice President and

  General Counsel on April 17, 2017. 14 [#99 at ¶ 18; #111-9 at 6:19-21; #111-1 at ¶ 174]. He

  continued in that role until December 2019.15 [#157 at 2].

         36.     As Senior Vice President and General Counsel, Mr. Reinert was considered an

  “Executive” of RV Horizons, and his employment contract provided “[a]s General Counsel and

  Senior Vice President of the Company Executive [sic] will be a part of the senior executive

  leadership team with responsibility to provide legal guidance to the executive staff on all matters

  that affect the Company, manage the compliance, risk management and legal services groups,

  attend executive level meetings related to the future direction of the Company (including mergers

  and acquisitions, capital raising, debt facilities, and divestitures of the Company (including

  mergers and acquisitions) and adopting or changing Company policies [sic].” [#157-1 at 1, 11].


  14
    Although Plaintiffs challenge other facts contained in Paragraph 18 of Dahn’s Statement of
  Material Facts, they do not challenge Mr. Reinert’s position at RV Horizons or the date such
  position commenced. See [#109 at ¶ 18 (citing [#111-1 at ¶ 174])].
  15
    Though not asserted in the context of the briefing on the Motions for Summary Judgment, RV
  Horizons asserted this fact as part of the Parties’ briefing on Defendants’ Motion for Leave to (1)
  File Motion for Sanctions and (2) File Supplemental Briefing on Summary Judgment (“Motion for
  Leave”) [#155, filed September 23, 2020], that the court granted in part and denied in part on
  October 28, 2020 [#163]. Pursuant to Rule 56(c)(3), this court may consider other materials in the
  record in making its summary judgment determinations. Fed. R. Civ. P. 56(c)(3).


                                                  14
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 15 of 68




         37.       Mr. Reinert participated in the drafting of Fund 7’s Offering Package. [#99 at 6 ¶

  20; #99-7 at 24:15-25:4, 62:5-22, 79:22-80:7; #109 at 5 ¶ 20].

         38.       RV Horizons, Mr. Reynolds, Mr. Rolfe, Mr. Siragusa, and Mr. Reinert all learned

  of Fund 7 and its contact with potential investors no later than May 2017. [#111-118; #99-14;

  #111-3 at ¶ 18].

         39.       Investors contacted Mr. Siragusa no later than May 2017 inquiring about the

  relationship between Fund 7 and earlier and existing funds with Mr. Reynolds. [#111-3 at ¶ 18;

  #111-111 (Ex. 95); #111-195 (Ex. 180)].

         40.       The Smith Defendants use Elevation to promote Fund 7 on the internet and

  otherwise. [#64 at 14 ¶ 61; #87 at 16 ¶ 61].

         41.       Elevation’s website included RV Horizons’ business history. [#64 at 15 ¶ 62; #87

  at 16 ¶ 62].

         42.       Elevation’s October 3, 2016 Newsletter touts RV Horizons’ reputation. [#64 at 15

  ¶ 63; #87 at 16-17 ¶ 63].

         43.       Elevation’s November 17, 2016 newsletter states that “[t]his content in this

  communication is being sent to members of MHC America Fund, LLC and Prior Funds. As such,

  any reference to ‘we’, ‘our’, ‘Manager’ or ‘fund’, regardless of capitalization, shall refer to MHC

  America        Fund,   LLC,      and    its    Affiliates.”   [#64   at    17    ¶    65    (citing

  http://elevationcapitalgroup.com/2016/11/); #87 at 17 ¶ 65]. The terms “we,” “our,” “Manager,”

  and “fund” are then used throughout the November 17 newsletter.           [#64 at 17 ¶ 65 (citing

  http://elevationcapitalgroup.com/2016/11/); #87 at 17 ¶ 65].

         44.       Elevation’s December 16, 2016 newsletter states that “[t]his content in this

  communication is being sent to members of MHC America Fund, LLC and Prior Funds. As such,




                                                    15
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 16 of 68




  any reference to ‘we’, ‘our’, ‘Manager’ or ‘fund’, regardless of capitalization, shall refer to MHC

  America      Fund,     LLC,     and      its   Affiliates.”   [#64     at   17   ¶     66    (citing

  http://elevationcapitalgroup.com/2016/12/); #87 at 17 ¶ 66]. The terms “we,” “our,” “Manager,”

  and “fund” are then used throughout the December 16 newsletter. [#64 at 17 ¶ 66 (citing

  http://elevationcapitalgroup.com/2016/12/); #87 at 17 ¶ 66].

         45.     Elevation’s July 20, 2017 newsletter expressly states that “[a]ny reference to ‘we’,

  ‘our’ or ‘fund’, regardless of capitalization, shall refer to MHC America Fund, LLC, and its

  Affiliates.” [#64 at 17 ¶ 67 (citing http://elevationcapitalgroup.com/newsletter-0617/); #87 at 18 ¶

  67]. The terms “we,” “our,” and “fund” are then used throughout the July 20 newsletter. [#64 at

  17 ¶ 67 (citing http://elevationcapitalgroup.com/newsletter-0617/); #87 at 18 ¶ 67].

         46.     Mr. Reinert provided Messrs. Reynolds, Rolfe, and Siragusa a link to the Fund 7

  website, www.elevationfund.com, no later than May 16, 2017. [#111-114].

         47.     Investor lists are maintained in RV Horizons’ Infusionsoft software. [#111-1 at ¶

  188; #111-4 at ¶ 4; #98-1 at 122:3-5].

         48.     The RV Horizons Infusionsoft account is password protected. [#111-4 at ¶ 4].

  Access is provided on an as-needed basis for investor relations. [Id.].

         49.     The investor lists at issue in Counts IV and V are not owned by Class B or Class C.

  [#110 at 28; #111-1 at ¶¶ 188-92].

         50.     Jamie and Ryan Smith had access to the RV Horizons’ Infusionsoft account until

  “the spring of 2018.” [#111-4 at ¶ 5].

         51.     Fund 2 was not open for investment as of March 17, 2018. [#98-1 at 135:2-5].

         52.     Mr. Reinert testified that he was not aware of any facts that the Smiths were using

  Plaintiff’s confidential proprietary investor lists. [#98-3 at 79:4-10].




                                                    16
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 17 of 68




            53.    Mr. Reynolds testified that he did not have actual evidence of any download of

  investor lists by the Smiths from Infusionsoft. [#98-1 at 122:18-21].

            54.    There is no evidence of any confidentiality agreements relating to the investor lists

  or the access and/or use of the RV Horizons Infusionsoft account. Compare [#97 at 15] with [#110

  at 28].

            55.    Three hundred sixty-eight Fund 7 investors received the Offering Package that

  reflected Plaintiffs as “Affiliates.” See [#97 at 3 ¶ 7 (citing [#97-1 at ¶ 14]); #110 at 29]. The

  remaining 402 Fund 7 investors never received that version of the Offering Materials. See [#97 at

  3 ¶ 7 (citing [#97-1 at ¶ 14]); #110 at 5-6 ¶ 7; #110 at 29].

            56.    All investors of Plaintiffs’ funds must meet securities law requirements for

  accreditation. [#98-1 at 52:6-17; #111-1 at ¶ 16].

            57.    The minimum investment amount in Plaintiffs’ various funds is either $25,000 or

  $50,000. [#98-1 at 45:2-7].

            58.    The minimum investment amount in Fund 7 is $50,000. Compare [#97 at 4 ¶ 11

  (citing #97-1 at ¶ 15] with [#110 at 6 ¶ 11]. 16

                                               ANALYSIS

  I.        Counts I-III: Lanham Act Violations

            Counts I-III are asserted by Plaintiffs RV Horizons, Alumni 1-3, AHCF 1-6, AWA Fund 3,

  and Fund 1 (collectively, the “Mark Holder Plaintiffs”) against a combination of all Defendants

  under the Lanham Act for direct trademark infringement (Count I); unfair competition (Count II);

  and contributory trademark infringement (Count III). It is undisputed that twelve of the fifteen



  16
    Although Plaintiffs dispute this proffered Statement of Fact, they adduce no evidence that
  contradicts Mr. Smith’s statement that the minimum investment amount in Fund 7 is $50,000.
  Thus, this fact is deemed undisputed.


                                                     17
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 18 of 68




  Plaintiffs each assert that it owns a single, protected trademark in its name, capable of

  distinguishing its goods and services. [UMF ¶¶ 11-14, 16-23, 25]. In each of the causes of action,

  the Mark Holder Plaintiffs allege that the Marks are improperly used in the Offering Package for

  Fund 7 and such use “is likely to cause confusion among ordinary consumers as to the source,

  sponsorship, affiliation, or approval of the services because they are false or misleading

  representations regarding the scope of” Defendants’ experience and their relationship with the

  Mark Holder Plaintiffs. [#64 at ¶¶ 132–60].

         Smith Defendants. The Smith Defendants proffer four main arguments for summary

  judgment on Counts I through III. See [#97 at 5-11]. First, they contend that the Mark Holder

  Plaintiffs’ trademarks are not protectable because Plaintiffs have failed to adduce sufficient

  evidence to demonstrate that the alleged marks are inherently distinctive or acquired secondary

  meaning. [Id. at 5-6]. And in the case of the “RV Horizons” Mark, the Smith Defendants argue

  that it has been abandoned. [Id. at 6-7]. Second, the Smith Defendants argue there is no likelihood

  of confusion regarding Mark Holder Plaintiffs and Fund 7 because the Offering Package is “clear

  in defining and explaining the relationship between Fund 7 and the plaintiffs.” [Id. at 7]. The

  Smith Defendants continue they are not using Plaintiffs’ names as trademarks, but that the names

  were included in the Fund 7 Offering Materials as “entities owned or managed by ‘affiliates’ of

  the Fund 7 manager,” and therefore, cannot be confusing because they are true statements. [Id. at

  7-8]. Third, they argue that to the extent Mark Holder Plaintiffs have protectable marks, their

  trademark infringement and unfair competition claims fail for lack of damages suffered because a

  number of the high-level LLCs do not conduct any business; Plaintiffs’ expert only opined as to

  damages for Fund 1 and Fund 2; and Fund 1 was closed to investment while Fund 2 did not open

  for investment until a year after Defendants’ Fund 7. [Id. at 10-11]. Fourth, the Smith Defendants




                                                  18
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 19 of 68




  argue that because there is no cognizable claim for direct trademark infringement, they are also

  entitled to summary judgment for the contributory infringement asserted in Count III. [Id. at 11].

         Dahn. Although Dahn also disputes that Plaintiffs have protectable marks, see [#99 at 9],

  it makes no argument regarding this element of Plaintiffs’ claims.            Dahn, like the Smith

  Defendants, argues that summary judgment in its favor is appropriate because there is no likelihood

  of confusion. See [id. at 11-15]. In addition, Dahn offers two arguments not raised by the Smith

  Defendants. First, Dahn contends that all Defendants are entitled to summary judgment on

  Plaintiffs’ trademark claims because the claims fail as a matter of law under the doctrine of

  acquiescence. [Id. at 9-11]. Generally, Dahn contends that Mr. Reinert, who was the Senior Vice

  President and General Counsel for RV Horizons, consented to Fund 7’s use of the Marks and

  Plaintiffs did not raise a concern about use of the Marks “for almost a year,” and it would be

  prejudicial to now impose liability on Defendants for use of the Marks. [Id.]. Specific to Dahn, it

  also contends that there is no evidence of Dahn’s own use of the Marks to support liability for

  direct trademark infringement nor is there any evidence of its control of the Smith Defendants to

  support liability for contributory trademark infringement. [Id. at 15-17].

         A.      Applicable Law

         For the Mark Holder Plaintiffs to establish a claim for trademark infringement under § 43

  of the Lanham Act, they must show: (1) their marks are protectable; (2) Defendants used the marks

  in connection with goods or services; and (3) Defendants’ use of the marks is likely to cause

  customer confusion. Gennie Shifter, LLC. v. Lokar, Inc., No. 07-CV-01121, 2010 WL 126181, at

  *9 (D. Colo. Jan. 12, 2010) (citing Utah Lighthouse Ministry v. Found. for Apologetic Info. &

  Research, 527 F.3d 1045, 1050 (10th Cir. 2008)). “To prevail in an action for unfair competition

  under § 43(a), a plaintiff must establish that (1) her mark is protectable, and (2) the defendant's use




                                                    19
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 20 of 68




  of an identical or similar mark is likely to cause confusion among consumers.” Donchez v. Coors

  Brewing Co., 392 F.3d 1211, 1215 (10th Cir. 2004) (citing Packman v. Chicago Tribune Co., 267

  F.3d 628, 638 (7th Cir. 2001)) (internal quotation marks omitted). “Courts addressing claims of

  both trademark infringement and unfair competition, address the claims together because they have

  virtually identical elements[.]” Cleary Bldg. Corp. v. David A. Dame, Inc., 674 F. Supp. 2d 1257,

  1269 (D. Colo. 2009) (citing Utah Lighthouse Ministry, 527 F.3d at 1050).

         The United States Court of Appeals for the Tenth Circuit (“Tenth Circuit”) has recognized

  that “[t]he law of contributory infringement evolved from the recognition that parties other than

  the direct infringer often play roles in the infringement.” Procter & Gamble Co. v. Haugen, 317

  F.3d 1121, 1128 (10th Cir. 2003). “Contributory infringement occurs when the defendant either (1)

  intentionally induces a third party to infringe on the plaintiff’s mark or (2) enables a third party to

  infringe on the mark while knowing or having reason to know that the third party is infringing, yet

  failing to take reasonable remedial measures.” 1-800 Contacts, Inc. v. Lens.com, Inc., 722 F.3d

  1229, 1249 (10th Cir. 2013). As observed by the 1-800 Contacts court, contributory infringement

  is predicated on a finding of direct infringement. Id. at 1249.

         B.      Are There Genuine Issues of Material Fact as to Whether the Marks are
                 Protectable?

         The court now turns to the first prong of the analysis, i.e., whether there is at least a genuine

  issue of material fact that the Marks are protectable. “To be protectable, ‘a mark must be capable

  of distinguishing the products or services it marks from those of others.’” Donchez, 392 F.3d at

  1216 (quoting Lane Capital Mgmt. Inc, v. Lane Capital Mgmt., Inc., 192 F.3d 337, 344 (2d Cir.

  1999)). A mark’s eligibility for protection, and the degree of protection afforded, depend on its

  characterization. Trademarks can be characterized “in one of five categories of increasing




                                                    20
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 21 of 68




  distinctiveness and strength: (1) generic; (2) descriptive; (3) suggestive; (4) arbitrary; or (5)

  fanciful.” Heartsprings, Inc. v. Heartspring, Inc., 143 F.3d 550, 555 (10th Cir. 1998).

         Arbitrary Mark. An arbitrary mark “involves words and symbols that are in common

  linguistic use but which, when used with the goods or services in issue, neither suggest nor describe

  any ingredient, quality[,] or characteristic of those goods or services.” Affliction Holdings, LLC v.

  Utah Vap or Smoke, LLC, 935 F.3d 1112, 1115 (10th Cir. 2019) (internal quotation omitted). See

  also Donchez, 392 F.3d at 1216 (“An arbitrary mark applies a common word in an unfamiliar

  way.”); Limitless Worldwide, LLC v. AdvoCare Int’l, LP, 926 F. Supp. 2d 1248, 1253 (D. Utah

  2013) (An arbitrary mark “has no descriptive connotation with this product” and “does not conjure

  up any mental reaction that suggests the nature or quality of the product or service” (internal

  quotations omitted)). While “[t]he categorization of a mark is a question of fact; [] a plaintiff must

  present enough evidence at the summary judgment stage to allow a reasonable jury to conclude

  that the mark is protectable.” Aspen Roofing, Inc. v. Aspen Contracting, Inc., No. 17-cv-00447-

  PAB-KMT, 2019 WL 1317623, at *5 (D. Colo. Mar. 21, 2019) (citing Donchez, 392 F.3d at 1218).

         Suggestive Mark. “‘A mark is suggestive if it merely suggests the features of the product

  [or service], requiring the purchaser to use imagination, thought, and perception to reach a

  conclusion as to the nature of the goods [or services].’” Donchez, 392 F.3d at 1216 (quoting Lane

  Capital Mgmt., 192 F.3d at 344) (brackets in original). See also Limitless Worldwide, 926 F. Supp.

  2d at 1253 (“[E]xamples of arbitrary marks include: arrow liqueurs, flash music group, horizon

  banking services, mustang motel, sun bank, and wild horse beer.”). “Marks that are suggestive,

  arbitrary, or fanciful are considered inherently distinctive and are entitled to protection,” whereas

  descriptive marks are only protected if they have acquired “secondary meaning.”                Prince




                                                   21
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 22 of 68




  Lionheart, Inc. v. Halo Innovations, Inc., No. 06-cv-00324-WDM-KLM, 2008 WL 878985, at *9

  (D. Colo. Mar. 28, 2008).

         Descriptive Mark. In contrast, a descriptive mark “describes the product’s [or service’s]

  features, qualities, or ingredients in ordinary language or describes the use to which the product

  [or service] is put.” Donchez, 392 F.3d at 1216 (quoting Lane Capital Mgmt., 192 F.3d at 344)

  (brackets in original); see also Limitless Worldwide, 926 F. Supp. 2d at 1253 (“[E]xamples of

  merely descriptive marks include: after tan post-tanning lotion, 5 minute glue, and yellow pages

  phone directory.”). “In the Tenth Circuit, the test for distinguishing the categories is whether the

  mark ‘require[s] the buyer to use thought, imagination, or perception to connect the mark with the

  goods,’ in which case the mark is suggestive, while a term that ‘directly convey[s] to the buyer the

  ingredients, qualities, or characteristics of the product’ is descriptive.” Aspen Roofing, Inc., 2019

  WL 1317623, at *5 (quoting Hornady Mfg. Co., Inc. v. Doubletap, Inc., 746 F.3d 995, 1007 (10th

  Cir. 2014). “With a suggestive mark, . . . a person without actual knowledge would have difficulty

  in ascertaining the nature of the products that the mark represents.” Limitless Worldwide, 926 F.

  Supp. 2d at 1253.

         Generic Mark. Generic marks are ineligible for protection. Donchez, 392 F.3d at 1216

  (“If a term is generic (the common name for a product or service), it is ineligible for protection

  because [t]he public has an inherent right to call a product or service by its generic name.” (internal

  quotation omitted) (alteration in original)).

                 1.      Application

         As an initial matter, this court addresses a fundamental issue with respect to Plaintiffs’

  trademark claims. Defendants argue, and Plaintiffs do not refute, that it is appropriate to consider

  each of the Marks individually. But the analysis in this particular action can be grouped, given the




                                                    22
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 23 of 68




  overlap in terminology. Thus, the court will consider “RV Horizons,” “MPHS Alumni,” “AWA

  Fund,” “Affordable Housing Community Fund,” and “MHC America Fund.”

         Plaintiffs bear the burden of proof to establish that their respective Marks are protectable.

  See Donchez, 392 F.3d at 1216. Therefore, Defendants may satisfy their respective burdens at

  summary judgment by identifying a lack of evidence on an essential element of Plaintiffs’ claims.

  Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (quoting Adler v. Wal–

  Mart Stores, Inc., 144 F.3d 664, 671 (10th Cir. 1998)). Then, “[t]o avoid summary judgment, the

  nonmovant must establish, at a minimum, an inference of the presence of each element essential

  to the case.” Id. at 1115 (citing Hulsey v. Kmart, Inc., 43 F.3d 555, 557 (10th Cir. 1994)).

                         a.     Characterization of the Marks

         The Tenth Circuit has emphasized that the factfinder’s own perception of the mark is not

  the object of the inquiry. See Donchez, 392 F.3d at 1216. Rather, “the factfinder’s function is to

  determine, based on the evidence before it, what the perception of the purchasing public is.” Id.

  (citing Lane Capital Mgmt., 192 F.3d at 344). Other courts have recognized that the determination

  of the characterization of the trademark is “critically important and fact intensive.” Ellipse

  Commc'ns, Inc. v. Caven, No. 3-07-1922-O, 2009 WL 3398709, at *2 (N.D. Tex. Oct. 16, 2009)

  (citations omitted).

         MPHS Alumni, AWA Fund, Affordable Housing Community Fund, and MHC America

  Fund. In support of the Smith Defendants’ Motion for Summary Judgment, Mr. Smith declared

  that “the names of the plaintiffs identify exactly what they are. Mobile Home Community America

  Fund is abbreviated as ‘MHC America Fund.’             Affordable Housing Community Fund is

  abbreviated as ‘AHCF.’” [#97-1 at ¶ 26]. In response to the Smith Defendants’ contention that

  the naming conventions of the Marks (“Affordable Housing Community Fund” followed by a




                                                  23
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 24 of 68




  number; MHPS for “mobile home park”; or MHC America for “mobile home community”) tells

  the viewer exactly what the businesses do [#97 at 6], the Mark Holder Plaintiffs do not specifically

  discuss any evidence as to either the definition of the purchasing or consuming public, 17 or what

  evidence the jury should consider to factually determine that any of these Marks are inherently

  distinctive, i.e., arbitrary or suggestive, see [#110 at 13-14]. In their Brief, the Mark Holder

  Plaintiffs do not point to factual evidence that creates a genuine issue of material fact as to whether

  any particular Mark is arbitrary or suggestive, instead relying upon attorney argument and case

  citations. [Id.]. Cf. Donchez, 392 F.3d at 1217 (observing that the plaintiff lacked evidence to

  create a genuine issue of material fact that the term “beerman” was suggestive, rather than

  descriptive); Aspen Roofing, 2019 WL 1317623 at *6 (finding insufficient evidence to create a

  genuine issue of material fact on the issue of whether the mark is suggestive).

         While under no obligation to do so, this court was able to ascertain some evidence

  regarding the origin of the Marks cited by neither the Smith Defendants nor Plaintiffs. As to

  “MHPS Alumni,” Mr. Reynolds testified “[w]e named the MHPS Alumni funds as such because

  these funds included investors who were ‘alumni’ of the bootcamps run by me and Rolfe.” [#111-

  1 at ¶ 37]. Rather than supporting conclusions that “MHPS Alumni,” “MHPS Alumni 2,” and

  “MHPS Alumni 3” “involve[] words and symbols that are in common linguistic use but which,

  when used with the goods or services in issue, neither suggest nor describe any ingredient,

  quality[,] or characteristic of those goods or services,” this evidence suggests otherwise—



  17
     While Plaintiffs deny that the investors are sophisticated and argue that the level of investor
  sophistication is immaterial because they allege improper affiliation, and not necessarily source,
  see [#110 at 6 ¶ 11], they do not point to any evidence a factfinder should consider to define the
  purchasing public for the purposes of trademark infringement. See [#110 at 13-14]. It is
  undisputed that the funds were only open to sophisticated or accredited investors. See, e.g., [UMF
  ¶ 56]. It also appears from some exhibits in the record that the consuming public extends beyond
  current investors in the Mark Holder Plaintiffs’ funds. See, e.g., [#111-26 (Ex. 110)].


                                                    24
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 25 of 68




  particularly in light of Plaintiffs’ concession that the use of “MHPS” in each of Alumni 1-3’s

  Marks refers to “Mobile Home Parks.” [#110 at 15]. Nor does Mr. Reynolds’ statement create a

  genuine issue of material fact that “MHPS Alumni,” “MHPS Alumni 2,” and “MHPS Alumni 3”

  merely suggest the features of these funds, requiring the purchaser to use “imagination, thought,

  and perception to reach a conclusion as to the nature of the goods or services.” See Donchez, 392

  F.3d at 1216. And as discussed above, this statement about Alumni 1-3’s respective Marks has no

  bearing on how a factfinder should characterize the remaining Marks of “RV Horizons,” “AWA

  Fund,” “Affordable Housing Community Fund 1,” “Affordable Housing Community Fund 2,”

  “Affordable Housing Community Fund 3,” “Affordable Housing Community Fund 4,”

  “Affordable Housing Community Fund 5,” “Affordable Housing Community Fund 6,” and “MHC

  America Fund.”

         As to these remaining Marks, the evidence in the record reflects that “AWA Fund” refers

  to a fund opened to a particular subset of investors, i.e., ones who came through Argos Wealth

  Advisers, with whom Messrs. Reynolds and Rolfe do business. [UMF ¶ 17]. There is nothing in

  the record highlighted by Plaintiffs or independently ascertained by the court that suggests that the

  AWA Fund included investors not associated with Argos Wealth Advisers. Likewise, in response

  to the query, “Are the Affordable Housing Community Funds affordable housing community

  funds?”, Mr. Reynolds testified “Absolutely.” [UMF ¶ 24; #98-1 at 51:19-21]. Mr. Reynolds

  further testified that “MHC” referred to “Manufactured Home Community.” [UMF ¶ 26; #98-1 at

  51:22-23; #98-1 at 51:19-21]. Again, Plaintiffs point to no evidence that these Marks required the

  purchasing public to use “imagination, thought, and perception to reach a conclusion as to the

  nature of the goods or services.” Donchez, 392 F.3d at 1216.




                                                   25
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 26 of 68




         Plaintiffs’ reliance on attorney argument and citations to two cases, Metro Brokers, Inc. v.

  Tann, 815 F. Supp. 377 (D. Colo. 1993) and Big O Tires, Inc. v. 4x4, Inc., 167 F. Supp. 2d 1216

  (D. Colo. 2001), also do not create a genuine issue of material fact as to whether these Marks are

  appropriately characterized as inherently distinctive. See [#110 at 14]. With respect to Metro

  Brokers, the page identified by the pinpoint citation reflects a fact-specific discussion as to the

  trademark at issue in that case; it is unclear to this court how such discussion regarding an entirely

  different mark, creates a genuine issue as to whether Plaintiffs’ respective Marks in this case are

  individually inherently distinctive. Metro Brokers, 815 F. Supp. at 381. Similarly, the Big O Tires

  court specifically found that Big O “presented evidence” regarding the adoption of its mark; that

  defendants admitted that Big O’s mark was either arbitrary or suggestive; and no further evidence

  was presented to indicate that use of the mark was intended to suggest some quality or ingredient

  of the goods. Big O Tires, 167 F. Supp. 2d at 1226. None of these circumstances is present here,

  and this court is unpersuaded by these cases that Plaintiffs have identified the requisite “more than

  a scintilla” of evidence required to avoid summary judgment as to the characterization of “MHPS

  Alumni,” “MHPS Alumni 2,” “MHPS Alumni 3,” “Affordable Housing Community Fund 1,”

  “Affordable Housing Community Fund 2,” “Affordable Housing Community Fund 3,”

  “Affordable Housing Community Fund 4,” “Affordable Housing Community Fund 5,”

  “Affordable Housing Community Fund 6,” “AWA Fund,” and “MHC America Fund” as

  inherently distinctive.18

         RV Horizons. But the Smith Defendants have not carried their burden to preclude the

  characterization of “RV Horizons” as inherently distinctive. See [#97; #97-1]. The Smith



  18
    Indeed, there appears to be no discussion of AWA Fund or any meaning of “AWA” at all, though
  this court was able to ascertain from the record, as discussed above, that “AWA” refers to Argos
  Wealth Advisors.


                                                   26
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 27 of 68




  Defendants point to no evidence in the record that RV Horizons includes recreational vehicles or

  otherwise describes its products or services. This court notes that Mr. Reynolds stated in his

  Declaration that RV Horizons “was created initially to manage a few RV Parks, which it did very

  successfully for many years.” [#111-1 at ¶ 22]. The Smith Defendants point to no evidence that

  RV Horizons continued to do so in the operative time period. And having done so for the other

  Marks with respect to the argument regarding descriptiveness, this court is disinclined to scour the

  record in this case for evidence or arguments, particularly when all Parties have been represented

  by able counsel since the inception of this case. See Gross, 53 F.3d at 1546 (holding that “[w]ithout

  a specific reference, we will not search the record in an effort to determine whether there exists

  dormant evidence which might require submission of the case to a jury”); United States v. Davis,

  622 F. App'x 758, 759 (10th Cir. 2015) (“[I]t is not this court's duty, after all, to make arguments

  for a litigant that he has not made for himself.”); Phillips v. Hillcrest Med. Ctr., 244 F.3d 790, 800

  n.10 (10th Cir. 2001) (observing that the court has no obligation to make arguments or perform

  research on behalf of litigants).

         Nor have the Smith Defendants persuaded the court that “RV Horizons” (or any other

  Mark) is generic as a matter of law either because it tells the viewer exactly what the business does

  or, in the case of RV Horizons, has been abandoned (as discussed in detail below). [#97 at 6].

  Trademarks become generic “[w]hen the relevant public ceases to identify a trademark with a

  particular source of a product or service but instead identifies the mark with a class of products or

  services regardless of source.” Creative Gifts, Inc. v. UFO, 235 F.3d 540, 544 (10th Cir. 2000).

  A court may not grant summary judgment when the moving party has not met its initial

  responsibility of demonstrating no genuine issue of material fact exists and that it is entitled to

  summary judgment as a matter of law. Reed v. Bennett, 312 F.3d 1190, 1194 (10th Cir. 2002).




                                                   27
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 28 of 68




  With respect to “RV Horizons,” this court finds that, drawing all reasonable inferences in favor of

  RV Horizons, the Smith Defendants have failed to demonstrate that they are entitled to summary

  judgment—in the first instance—that this particular Mark is not inherently distinctive. Similarly,

  this court finds that the Smith Defendants have failed to demonstrate that any of the Marks are

  generic.

                         b.      Secondary Meaning

         Assuming that some or all of the Marks are descriptive in nature,19 this court now turns to

  the question of whether there is a genuine issue of material fact as to secondary meaning. The

  Smith Defendants refer to Mr. Rolfe’s deposition in support of their argument that there is no

  evidence of secondary meaning. [#97 at 6 (citing [#98-2 at 62:4-13, 63:18-25])]. In turn, Plaintiffs

  point to their proposed Statements of Additional Undisputed Facts to assert that Plaintiffs

  exclusively use the Marks in commerce; Plaintiffs and investors use the Marks; and investors only

  associate those names with those companies. [#110 at 15-16 (citing [id. at ¶¶ 15-18])]. In support

  of those proposed Statements of Additional Undisputed Facts, Plaintiffs rely upon the Declarations

  of Mr. Reynolds [#111-1 at ¶¶ 23-70, 76-78]; Mr. Siragusa [#111-3 at ¶¶ 55-56]; and Amy Burget

  (“Ms. Burget”) [#111-5 at ¶ 5]. See [#110 at 8 ¶ 17]. In Reply, the Smith Defendants contend that

  the self-serving statements offered from Messrs. Reynolds and Siragusa, and Ms. Burget, do not

  constitute competent evidence of secondary meaning to preclude summary judgment. [#129 at 8-

  9].

         “An otherwise descriptive mark acquires a secondary meaning if it has been used so long

  and so exclusively by one producer with reference to his goods or articles that, in that trade and to




  19
     In so doing, this court acknowledges that, assuming “RV Horizons” is inherently distinctive,
  i.e., arbitrary or suggestive, RV Horizons need not also prove secondary meaning.


                                                   28
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 29 of 68




  that branch of the purchasing public, the word or phrase has come to mean that the article is his

  product.” Marco's Franchising LLC v. Marco's Coal Fired Pizza Inc., No. 17-CV-2550-MSK-

  NYW, 2019 WL 4645431, at *7 (D. Colo. Sept. 23, 2019) (quoting Educ. Dev. Corp. v. Econ. Co.,

  562 F.2d 26, 29–30 (10th Cir. 1977). The Parties and this court agree that secondary meaning can

  be established by direct or circumstantial evidence. Prince Lionheart, 2008 WL 878985, at *9.

  Direct evidence includes evidence of recognition by consumers, see Hornady, 746 F.3d at 1008,

  such as consumer surveys or testimony from consumers, Aspen Roofing, 2019 WL 1317623, at

  *6. Permissible circumstantial evidence includes (1) the length and manner of its use, (2) the

  nature and extent of advertising and promotion of the mark, and (3) the efforts made in the direction

  of promoting a conscious connection, in the public's mind, between the name or mark and a

  particular product or venture. Prince Lionheart, 2008 WL 878985, at *10. A plaintiff must also

  establish that the secondary meaning existed in the relevant marketplace prior to the defendant’s

  use such that the defendant’s use constituted infringement at the time that use began. Marco's

  Franchising, 2019 WL 4645431, at *8. Whether a trademark has acquired secondary meaning is

  a question of fact that should generally not be decided on summary judgment. See Marker Int'l v.

  DeBruler, 844 F.2d 763, 764 (10th Cir. 1988).

         Plaintiffs have not pointed to any direct evidence of secondary meaning, such as consumer

  surveys or testimony from consumers. See [#110; #111]. Instead, they rely upon the Declarations

  of Messrs. Reynolds [#111-1 (Ex. 1)] and Siragusa [#111-3 (Ex. 3)], and Ms. Burget [#111-5 (Ex.

  5)] for three general propositions: (1) Plaintiffs exclusively use the Marks in commerce; (2)

  Plaintiffs and investors use the Marks; and (3) investors only associate those names with those

  companies. See [#110 at ¶¶ 17-18 (citing [#111-1 at ¶¶ 23-70; #111-3 at ¶¶ 55-56; #111-5 at ¶

  5])]. In turn, Mr. Reynolds refers to several additional documents, including the Operating




                                                   29
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 30 of 68




  Agreements for Alumni 1-3 [#111-22 (Ex. 11);20 #111-24 (Ex. 13); #111-32 (Ex. 21); #111-26

  (Ex. 15); #111-33 (Ex. 22)]; the Private Placement Memoranda for Alumni 1-3 [#111-23 (Ex. 12);

  #111-25 (Ex. 14); #111-27 (Ex. 16)]; correspondence between Mr. Siragusa and Kacey White, a

  third party about AHCF 2 directed at Alumni 1 investors [#111-40 at 2 (Ex. 29 at

  RVH_Fed_076864)]; correspondence between Mr. Siragusa and third party Darren P. Evans about

  ACHF 2, Alumni 1-3, and AHCF 1 [#111-47 (Ex. 36 at RVH_Fed_017026)]; correspondence

  between Mr. Siragusa and third party Jeremy Roll about AHCF 2 [#111-48 (Ex. 37 at

  RVH_Fed_076919)]; correspondence between Mr. Siragusa and Alumni 2 investors [#111-36 (Ex.

  25)]; the Operating Agreements for AHCF 1-6 [#111-28 (Ex. 17); #111-42 (Ex. 31); #111-37 (Ex.

  26); #111-50 (Ex. 39); #111-56 (Ex. 45); #111-59 (Ex. 48); #111-64 (Ex. 53)]; the Private

  Placement Memoranda for AHCF 1-6 [#111-29 (Ex. 18); #111-38 (Ex. 27); #111-51 (Ex. 40);

  #111-57 (Ex. 46); #111-60 (Ex. 49); #111-65 (Ex. 54)]; correspondence from Messrs. Reynolds

  and Rolfe to Alumni and AHCF 1 investors regarding AHCF 2 [#111-209 (Ex. 194)];

  correspondence from Mr. Siragusa to AHCF 1 investors regarding AHCF 2 [#111-34 (Ex. 23)];

  correspondence between Mr. Siragusa and third party David Stout regarding AHCF 2 [#111-35

  (Ex. 24)]; correspondence between Mr. Siragusa and third party Ed Pepper regarding AHCF 2

  [#111-41 (Ex. 30)]; correspondence between Mr. Siragusa and third parties David Fu and Robert

  Smith regarding AHCF 3 [#111-53 (Ex. 42); #111-54 (Ex. 43); #111-55 (Ex. 44)]; correspondence

  between Mr. Siragusa and third parties Steve Knauber and Brian Wolfe regarding AHCF 4 [#111-

  214 (Ex. 199); #111-215 (Ex. 200)]; correspondence between Mr. Siragusa and Alumni 1-3 and

  AHCF 1-4 investors regarding AHCF 5 [#111-61 (Ex. 50)]; correspondence between Mr. Siragusa




  20
    For purposes of clarity, this court refers to both the docket number assigned by its ECF system,
  and the original exhibit number as utilized by the declarant.


                                                 30
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 31 of 68




  and third party Karyn Young regarding her MHC Accounts [#111-79 (Ex. 63); #111-81 (Ex. 65)];

  correspondence between Mr. Siragusa and third party Adam Freedman regarding Fund 1 and

  AHCF 4-6 [#111-104 (Ex. 88)]; correspondence between Mr. Siragusa and third party Susan Smith

  [#111-69 (Ex. 58)]; the Operating Agreements for AWA Fund [#111-62 (Ex. 51)]; the Private

  Placement Memorandum for AWA Fund [#111-63 (Ex. 52)]; correspondence between Mr.

  Siragusa and a third party regarding the subscription for AWA Fund [#111-217 (Ex. 202)];

  correspondence between Mr. Siragusa and Brad Rymer, the Chief Financial Officer of RV

  Horizons, regarding AWA [#111-218 (Ex. 203)]; correspondence between Mr. Siragusa and Ryan

  Mason of Argos Wealth [#111-219 (Ex. 204)];21 the LLC Agreement of MHC America Fund LLC

  [#111-70 (Ex. 59)]; the Subscription Booklet for MHC America Fund LLC [#111-72 (Ex. 60)];

  correspondence between Mr. Siragusa and third party Kathleen Berry regarding MHC America

  Fund LLC [#111-73 (Ex. 61)]; and correspondence between Mr. Siragusa and third Party Lars

  Chapsky regarding MHC America Fund LLC [#111-146 (Ex. 130)].

         In support of secondary meaning, Mr. Siragusa declared that he communicated with

  investors using the company names, citing to the same correspondence relied upon by Mr.

  Reynolds. Compare [#111-3 at ¶¶ 55-56] with [#111-1 at ¶¶ 23-70, 76-78]. He further states,

  without additional citation, “I have always, since first getting involved with these investment

  funds, used the company names to identify the particular funds. Investors do the same.” [#111-3

  at ¶ 56]. Similarly, Ms. Burget declares that when she communicates with investors, she uses the

  Marks. [#111-5 at ¶ 5]. Ms. Burget does not separately cite any further exhibits. See [id.].




  21
    This document appears to reflect private banking information of a third party subject to Rule 5.2
  of the Federal Rules of Civil Procedure. Out of an abundance of caution, this court sua sponte
  directs the Clerk of the Court to restrict [#111-219] with a Level 1 Restriction.


                                                  31
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 32 of 68




         Despite this extensive record, this court finds that there is not a genuine issue of material

  fact that these Marks have acquired secondary meaning. As discussed above, there is no precise

  definition of the consuming public. See supra. Assuming that the consuming public is defined as

  potential investors who invest in mobile home park funds, there is simply insufficient evidence to

  demonstrate that such investors (particularly those beyond the actual investors in the particular

  funds) associate the Marks with the Mark Holder Plaintiffs with which the Marks are tied. The

  Tenth Circuit has long held that “[t]he crux of a secondary meaning is the origin of the goods from

  a single source.” Nat'l Nu Grape Co. v. Guest, 164 F.2d 874, 877 (10th Cir. 1947). Drawing all

  justifiable inferences in Mark Holder Plaintiffs' favor, the continuous use of the Marks by

  Plaintiffs, without more, cannot establish sufficient evidence to survive summary judgment as to

  the association of the Marks to the respective Mark Holder Plaintiffs. See Fernandez v. Jones, 653

  F. Supp. 2d 22, 30 (D.D.C. 2009). Nor does the substance of the correspondence between Mr.

  Siragusa and investors or potential investors create a genuine issue of material fact that potential

  investors who invest in mobile home park funds make “a mental association in buyers' minds

  between the alleged mark and a single source of the product.” 2 J. Thomas McCarthy, McCarthy

  on Trademarks and Unfair Competition § 15:5 (4th ed. 2009) (emphasis in original).

         Further, the statements of Mr. Reynolds, Mr. Siragusa, and Ms. Burget are insufficient to

  create a genuine issue of material fact as to the mental association in the consuming public’s mind.

  It is well-settled that Plaintiffs’ own perception of the Marks is not the object of the inquiry but,

  rather, the focus is upon the perception of the purchasing, or consuming, public. Donchez, 392

  F.3d at 1216. And though not addressed directly by the Tenth Circuit, other Circuit Courts of

  Appeals have found that “[e]vidence of secondary meaning from a partial source possesses very

  limited probative value.” Filipino Yellow Pages, Inc. v. Asian Journal Pubs., Inc., 198 F.3d 1143,




                                                   32
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 33 of 68




  1152 (9th Cir. 1999). Courts have specifically found that “affidavits of employees and close

  affiliates of a trademark holder carry de minimis evidentiary weight in determining whether a

  trademark has acquired secondary meaning, and cannot defeat a defendant's motion for summary

  judgment.” Continental Lab. Prods., Inc. v. Medax Int’l, Inc., 114 F. Supp. 2d 992, 1005 (S.D.

  Cal. 2000). And an examination of the communications initiated by the various third parties does

  not suggest that the consuming public assigns a secondary meaning to “RV Horizons,” “MPHS

  Alumni,” “AWA Fund,” “Affordable Housing Community Fund,” or “MHC America Fund.”

  Accordingly, this court finds that summary judgment in favor of Defendants as to “MPHS

  Alumni,” “AWA Fund,” “Affordable Housing Community Fund,” or “MHC America Fund” on

  Counts I-III is appropriate.

         C.      Abandonment of the RV Horizons Mark

         Because this court finds that there is a genuine issue of material fact that precludes

  summary judgment as to whether “RV Horizons” is inherently distinctive, it now turns to the Smith

  Defendants’ contention that the “RV Horizons” Mark is unenforceable because it has been

  abandoned. [#97 at 6-7]. In support, the Smith Defendants cite a single-page “2018 Q3 Macro

  Report” that indicates Plaintiffs have “improved the branding of [its] management company” and

  states, in part: “We have never liked the name ‘RV Horizons’ . . . we decided that it was time for

  an image overhaul.” [Id. at 6 (citing [#72-1])]. Plaintiffs argue “the fact that RV Horizons has

  been succeeded by “Impact MHC Management, Inc.,” in some instances since July 2018 “has no

  bearing on whether RV Horizons had a protectable mark,” and that the use of RV Horizons in

  commerce has continued. [#110 at 14 n.7; #111-1 at ¶¶ 18, 20, 22].

         The Lanham Act provides, in pertinent part, that

         [a] mark shall be deemed to be “abandoned” if its use has been discontinued with
         intent not to resume such use. Intent not to resume may be inferred from



                                                 33
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 34 of 68




            circumstances. Nonuse for 3 consecutive years shall be prima facie evidence of
            abandonment. “Use” of a mark means the bona fide use of such mark made in the
            ordinary course of trade, and not made merely to reserve a right in a mark.

  15 U.S.C. § 1127. Here, even accepting the Smith Defendants’ proffered facts, three consecutive

  years have not passed since the 2018 Q3 Macros Report, and thus, there is no prima facie evidence

  of abandonment. See [#72-1].         Nor have the Smith Defendants’ conclusively rebutted Mr.

  Reynolds’ Declaration that “RV Horizons” continues to be used in commerce. Thus, the court

  finds that there is genuine dispute of fact in the record as to whether RV Horizons has abandoned

  its mark such that summary judgment in favor of the Smith Defendants on this basis is not

  warranted.

            D.     Defendants’ Use of “RV Horizons”

            Both the Smith Defendants and Dahn argue they are entitled to summary judgment on the

  Mark Holder Plaintiffs’ trademark claims because they did not “use” RV Horizons 22 as

  contemplated under the Lanham Act. See [#97 at 7-10; #99 at 14-15]. The Smith Defendants

  argue that to be actionable, a trademark must be used to identify the source of goods, and the

  Offering Package “‘merely identifies the plaintiff entities as owned or managed by ‘affiliates’ of

  the Fund 7 manager,” and “[i]n no sense is listing entities as affiliates of members akin to ‘using’

  them as trademarks.” [#97 at 8]. Relatedly, Dahn argues there is no evidence it, as opposed to the

  other Defendants, used Plaintiffs’ Marks at all, including RV Horizons. [#99 at 14]. Dahn

  continues that Plaintiffs’ trademark claim is “premised solely on the fact that a Dahn-controlled

  website includes a link that, if clicked, takes the viewer to Elevation’s website,” and “[i]t is

  undisputed that the Plaintiffs’ alleged marks are not used on the Dahn-controlled website.” [Id. at

  14-15].



  22
       Because of the court’s other rulings herein, its analysis here is limited to RV Horizons.


                                                     34
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 35 of 68




         Plaintiffs respond to the Smith Defendants with a list of instances in which their Marks

  were included in the Offering Package or its supplements and argue that listing their names in the

  Offering Package is “use” of the Marks. [#110 at 17-18]. But the only identified uses of “RV

  Horizons” occur between April 2017 through May 2018. [Id. (citing [#111-14 at 8 (Ex. 10 at

  MHPI000223); #111-13 at 40-41 (Ex. 10 at MHPI000211-12); #111-15 (Ex. 10A), #111-16 (Ex.

  10B)])]. Specifically, they contend that RV Horizons has no relationship to Fund 7 and, while the

  Smiths were involved in investor solicitation for Fund 1, suggesting RV Horizons is an affiliate of

  the Smiths and/or Fund 7 is “false and confusing.” [Id. at 19-20]. As to Dahn, Plaintiffs contend

  that Dahn owns 50% of Fund 7 and 50% of the LLC that manages Fund 7—and Fund 7 otherwise

  has no employees, so all of its operations are carried out by Dahn employees. [#109 at 23].

  Plaintiffs continue that Dahn and “Dahn’s people” had input on components of the Offering

  Package and Dahn’s President and employee distributed the Offering Package to investors. [Id.].

         Use Generally. “A designation is used as a trademark when it identifies one source and

  distinguishes it from other sources.” Go Pro Ltd. v. River Graphics, Inc., No. 01-cv-600-JLK,

  2006 WL 898147, at *3 (D. Colo. Apr. 5, 2006); see also Restatement (Third) of Unfair

  Competition § 18 (1995) (“A designation is ‘used’ as a trademark . . . when the designation is

  displayed or otherwise made known to prospective purchasers in the ordinary course of business

  in a manner that associates the designation with the goods, services, or business of the user.”).

  With respect to services, a mark is in use in commerce “when it is used or displayed in the sale or

  advertising of services and the services are rendered in commerce.” 15 U.S.C. § 1127.           In

  reviewing Plaintiffs’ evidence with respect to the use of “RV Horizons” by Defendants, there

  appears to be no real dispute that Fund 7’s Offering Package identified RV Horizons as an

  “Affiliate” of Defendants at least between April 2017 and May 2018. See [UMF ¶ 33]. See also




                                                  35
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 36 of 68




  [#129 at 10]. The Offering Package was provided to potential investors with the intent to solicit

  investment in Fund 7. Drawing all inferences in favor of the Mark Holder Plaintiffs, this court is

  not persuaded that Defendants are entitled to summary judgment in their favor based on lack of

  use. 23

            Dahn’s Use. With respect to Dahn’s use, Dahn’s Mini U Storage webpage includes a link

  for “investor information” that allows visitors to obtain the Fund 7 Offering Package. [UMF ¶ 34;

  #111-8 at 122:19-124:5]. And to the extent that Dahn argues that it is sufficiently distinct from

  Fund 7 and the Smith Defendants to avoid liability for direct or contributory infringement of RV

  Horizons, this court finds Dahn concedes that (a) it was involved in the formation of Fund 7 [#128

  at 17], and (b) its attorneys from DLA Piper worked on drafting the Offering Package [#99-7 at

  9:1-12. 23:4-11, 25:1-9, 62:23-63:13]. Therefore, there is at least a genuine issue of material fact

  as to the level of Dahn’s involvement in preparing the Offering Package and the use of the language

  therein, thus precluding summary judgment on that basis.

            E.     Likelihood of Confusion

            This court turns to Defendants’ various arguments that there is no genuine issue of material

  fact that there is a likelihood of confusion based on their use of “RV Horizons” in the Offering

  Package. Here, it is important again not to conflate the Marks, as only “RV Horizons” survives as

  a potential protectable Mark.        “In this circuit, likelihood of confusion is a question of

  fact . . . amenable to summary judgment, only if no reasonable juror could find likelihood of

  confusion between plaintiff’s and defendants’ marks.” Affliction Holdings, 935 F.3d at 1114

  (internal quotations and citations omitted); see also King of the Mt. Sports, Inc. v. Chrysler Corp.,




  23
    Defendants’ arguments regarding whether the use of “RV Horizons” was accurate is better
  addressed through an analysis of likelihood of confusion. 1-800 Contacts, 722 F.3d at 1239.


                                                    36
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 37 of 68




  185 F.3d 1084, 1090 (10th Cir. 1999) (“Bearing this in mind, if, as in any case, the examination of

  the various factors establishes a genuine issue of material fact regarding the likelihood of

  sponsorship confusion, summary judgment is not appropriate.”). In determining whether a

  likelihood of confusion exists, the court considers the following, non-exhaustive factors:

         (1) the degree of similarity between the marks; (2) the intent of the alleged infringer
         in adopting its mark; (3) evidence of actual confusion; (4) similarity of products
         and manner of marketing; (5) the degree of care likely to be exercised by
         purchasers; and (6) the strength or weakness of the marks. These factors are
         interrelated and no one factor is dispositive. In this circuit, likelihood of confusion
         is a question of fact but one amenable to summary judgment in appropriate cases.

  Affliction Holdings, LLC, 935 F.3d at 1114-15 (quoting Sally Beauty Co. v. Beautyco, Inc., 304

  F.3d 964, 972 (10th Cir. 2002)). The relative weight of these factors varies depending on the

  context of the case but, “[i]n both confusion of source and confusion of sponsorship cases, the

  similarity of the marks factor constitutes the heart of our analysis.” King of the Mt. Sports, Inc.,

  185 F.3d at 1090.

         To the extent that Dahn argues that there is no likelihood of confusion because RV

  Horizons is not being used as a source identifier [#99 at 12-13], this court respectfully declines to

  grant summary judgment on that basis. As observed by the Tenth Circuit, there are multiple types

  of confusion, including direct confusion when the consumer confuses the origin of defendant’s

  goods or services as plaintiff. But “[c]onfusion need not be limited to the incorrect perception that

  one party was the source of the other party's product or service; it may also arise from a mistaken

  belief in common sponsorship or affiliation.” See 1-800 Contacts, 722 F.3d at 1239. Indeed, in

  its Reply, see generally [#129], Dahn does not address the case law presented by the Mark Holder

  Plaintiffs regarding likelihood of confusion, see [#109 at 20-23 (citing Atlas Biologicals, Inc. v.

  Kutrubes, Case No. 15-cv-00355-CMA-KMT, 2019 WL 4594274 (D. Colo. Sept. 23, 2019))]. And

  while this court does not find Atlas Biologicals squarely on point given the differences between



                                                   37
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 38 of 68




  the particular facts of that case and the distinct procedural postures therein, it does conclude that

  confusion need not depend on a showing that consumers confused the origin of the goods and

  services being offered by Defendants. Rather, summary judgment can be avoided if the Mark

  Holder Plaintiffs adduce sufficient evidence for a factfinder to conclude that consumers could form

  a mistaken belief about common sponsorship or affiliation. Thus, this court turns to the Mark

  Holder Plaintiffs’ proffered evidence regarding whether there is a likelihood of confusion

  regarding common sponsorship or affiliation with RV Horizons.

          Degree of Similarity Between Marks. Here, it is undisputed that “RV Horizons” is

  reflected in Defendants’ Offering Package and, therefore, the marks are identical. First, the court

  notes that the plain language of the Offering Package specifically identifies RV Horizons, Inc. as

  one of its “Affiliates” and states:

          In addition, the members of the Manager are backed by a strong extended team:
          Dave Reynolds is the owner and CEO of the 600+ employee company RV
          Horizons, Inc. (“RVH”) that provides property management services for various
          affiliated funds and partnerships. The Manager works with RVH to enact turn-
          around plans and perform the day-to-day operation of the Property acquired by the
          Fund. RVH is headquartered in Cedaredge [sic] Colorado, but also has employees
          in Montrose, Colorado, Littleton, Colorado and Niles, Michigan (along with onsite
          managers and field supervisors across the country). The team at RVH includes, but
          is not limited to, corporate office staff, acquisitions team, training team, on-site
          management, district management, regional managers and rehab crews who work
          with onsite managers.

  [#111-13 at 41 (Ex. 10 at MHPI000212)]. The record reflects that “RV Horizons” is identical and

  the Defendants used it in the same manner. This factor weighs against summary judgment.

          Intent of Alleged Infringers. Second, this court finds that there is at least a genuine issue

  of material fact as to the intent of Defendants in using “RV Horizons” in the Offering Package.

  Questions of intent and state of mind are ordinarily not amenable to summary adjudication, see,

  e.g., 10B Wright & Miller, Fed. Prac. & Proc. § 2730 (observing that when state of mind or




                                                   38
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 39 of 68




  “consciousness and conscience” is involved, credibility often will be central to the case and

  summary judgment inappropriate). Thus, this factor weighs against a finding of summary

  judgment.

         Actual Confusion. Turning to actual confusion, the Mark Holder Plaintiffs contend that

  “[t]he evidence of actual consumer confusion here is abundant.” [#110 at 24]. But looking at the

  actual evidence cited by these Plaintiffs, it is not clear that the confusion is with the use of “RV

  Horizons” instead of other factors, such as the photographs of Messrs. Reynolds, Rolfe, and

  Siragusa in, or the similar feel and look of, the offering materials. For instance, Exhibit 106, quoted

  by Plaintiffs, see [id.], makes no mention of RV Horizons. [#111-122]. Neither do Exhibits 89

  [#111-105], 95 [#111-111], 109 [#111-125], or 111 [#111-127]. Similarly, one investor who wrote

  “Gee, the naming of it as ‘Fund 7’ kinda makes it look like a continuation of you guys…unless

  they truly did have 6 previous funds,” does not link his statement to the use of “RV Horizons,” but

  “Fund 7.” [#111-108 (Ex. 92) (ellipses in original)].          Nor is the court persuaded that the

  Declarations of Messrs. Reynolds, Rolfe, Siragusa, and Brandon Reynolds demonstrate actual

  confusion arising from the use of RV Horizons. For instance, Mr. Brandon Reynolds declared that

  “[i]nvestors also emailed me directly, confused as to whether Dave and Frank were involved in

  Fund 7.” [#111-4 at 2 ¶ 7 (citing [#111-185 (Ex. 170)])]. But the email relied upon by Mr. Brandon

  Reynolds makes no mention of “RV Horizons.” [#111-185 (Ex. 170)]. And the additional

  documents cited by the Mark Holder Plaintiffs suffer from the same deficiency. See [#111-93 (Ex.

  77); #111-144 (Ex. 128); #111-200 (Ex. 185)]. The Mark Holder Plaintiffs do not point to specific

  evidence that the use of “RV Horizons” caused actual confusion among the consuming public.

         As observed by courts in this District, de minimis evidence of actual confusion does not

  establish the existence of a genuine issue of material fact regarding likelihood of confusion. See




                                                    39
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 40 of 68




  King of the Mt. Sports, Inc., 968 F. Supp. at 576, aff'd, 185 F.3d 1084 (10th Cir. 1999). Consistent

  with the King of the Mountain Sports court, I conclude that the Mark Holder Plaintiffs’ evidence

  of actual confusion arising from the use of “RV Horizons” falls clearly short of that necessary to

  support a finding of actual confusion, and I will not consider it here.

         Similarity of Products and Marketing of Products. Though there are distinctions between

  the goods and services offered by Defendants, i.e., investment funds, and the services offered by

  RV Horizons, i.e., property management of mobile home communities, this court notes that the

  Offering Package does not attempt to distinguish Defendants’ goods and services from RV

  Horizons’. Indeed, Defendants’ identification of “Prior Similar Funds” in Fund 7’s Track Record

  contains a specific line address “Properties managed by RV Horizons?” and indicates that

  “Properties shown that are partially owned are all managed by RV Horizons, Inc., which is an

  Affiliate of the members of the Manager,” suggests at least a common sponsorship or affiliation

  between RV Horizons and Defendants.             [#111-15 32 (Ex. 10A at RVH_Fed_004740)].

  Accordingly, this court finds that this factor weighs against summary judgment.

         Degree of Care Exercised by Purchasers. The Smith Defendants argue that “investors are

  sophisticated and should read the PPM before making an investment decision,” [#97 at 9-10] and

  Plaintiffs respond by arguing that the sophistication of the investors is inapposite to the inquiry.

  [#110 at 23]. This court finds that the case law is not settled as to whether the degree of care

  exercised by the consuming party is irrelevant. Cf. Atlas Biologicals, 2019 WL 4594274, at *9

  (considering the degree of care exercised by consumers in determining likelihood of confusion).

  This court notes that the record reflects that the consumers were, in fact, asking questions regarding

  the origin of Fund 7, albeit not specifically tied to RV Horizons. See, e.g., [#111-105 (Ex. 89);




                                                   40
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 41 of 68




  #111-111 (Ex. 95); #111-125 (Ex. 109)]; #111-127 (Ex. 111)]. This factor weighs in favor of

  summary judgment.

         Strength or Weakness of Mark. Finally, the court notes that the strength or weakness of

  the Mark is in dispute as discussed above. Given the ambiguity, this factor weighs against

  summary judgment.

         Balancing these factors and construing all evidence in favor of the Mark Holder Plaintiffs,

  this court concludes that summary judgment based on a lack of a likelihood of confusion is not

  warranted.

         F.      Acquiescence

         The court now turns to Dahn’s argument that RV Horizons acquiesced to the use of its Mark

  through the actions of its Senior Vice President and General Counsel, Mr. Reinert, which resulted

  in prejudice to Defendants. 24 [#99 at 9-10]. Acquiescence is an affirmative defense that requires

  a “finding of conduct on the plaintiff's part that amounted to an assurance to the defendant express

  or implied, that plaintiff would not assert his trademark rights against the defendant.” Creative

  Gifts, Inc., 235 F.3d at 547–48 (quoting Kellogg Co. v. Exxon Corp., 209 F.3d 562, 569 (6th Cir.

  2000)). When an affirmative defense is asserted in a motion for summary judgment, Defendants

  “must demonstrate that no disputed material fact exists regarding the affirmative defense asserted.”

  Hutchinson v. Pfeil, 105 F.3d 562, 564 (10th Cir. 1997). “If the defendant[s] meet[ ] this initial




  24
     Though Dahn contends that Plaintiffs’ delay in asserting their rights was not excusable and
  resulted in undue prejudice to Defendants, it does not appear that it is asserting the affirmative
  defense of laches. Laches is an affirmative defense that turns on showing that the trademark owner
  unreasonably delayed in asserting their claim and that the alleged infringer was prejudiced by the
  delay. Marco's Franchising LLC v. Marco's Coal Fired Pizza Inc., No. 17-CV-2550-MSK-NYW,
  2019 WL 4645431, at *10 (D. Colo. Sept. 23, 2019) (citing Hutchinson v. Pfeil, 105 F.3d 562, 564
  (10th Cir. 1997)). “[L]aches denotes a merely passive consent, while acquiescence implies an
  active consent.” Prince Lionheart, 2008 WL 878985, at *5.


                                                  41
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 42 of 68




  burden, the plaintiff must then demonstrate with specificity the existence of a disputed material

  fact.” Id. “If the plaintiff fails to make such a showing, the affirmative defense bars his claim, and

  the defendant[s] [are] then entitled to summary judgment as a matter of law.” Id.

         It is undisputed that Mr. Reinert assumed the position of Senior Vice President and General

  Counsel on April 17, 2017. [UMF ¶ 35]. See also [#111-1 at ¶ 174]. It is also undisputed that Mr.

  Reinert had a role in drafting the Offering Package for Defendants. [UMF ¶ 37]. RV Horizons is

  a Colorado corporation, not a sole proprietorship, and therefore, the operative question is whether

  Mr. Reinert can bind the corporation for the purpose of acquiescence as to a third party and whether

  there is any genuine issue of material fact as to whether Mr. Reinert’s actions constitute

  acquiescence.

         RV Horizons is a Colorado corporation and, in the absence of any conflicts of law argument

  by the Parties, this court applies Colorado law. 25 The authority and powers of corporate officers

  and agents are governed by the ordinary rules of agency. See Kuehn v. Kuehn, 642 P.2d 524, 526

  (Colo. App. 1981). Colorado law recognizes an agent as one with authority to act on behalf of and

  bind a principal. See Dworkin, Chambers & Williams, P.C. v. Provo, 81 P.3d 1053, 1058 (Colo.

  2003) (citing Black's Law Dictionary 62 (7th ed. 1999) (defining “agency”); Restatement (Second)

  of Agency § 1 (1958) (“Agency is the fiduciary relation which results from the manifestation of

  consent by one person to another that the other shall act on his behalf and subject to his control,

  and consent by the other so to act.”)). “A principal, who either intentionally or negligently causes

  a third party to act on an agent's apparent authority, will be estopped to deny that authority if the



  25
     It appears that Mr. Reinert was located in Florida at the relevant time period, see, e.g., [#97-10
  (Ex. J at LOWNDES-01947)], but was undisputedly rendering advice to RV Horizons, a Colorado
  corporation. At some point, Mr. Reinert moved to Denver. See [#111-9 at 48:16-19]. It also
  appears that, at least for a time in 2017, Mr. Reinert may have been a member of the Colorado Bar.
  https://www.coloradosupremecourt.com/Search/Attinfo.asp?Regnum=50881.


                                                   42
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 43 of 68




  third party has detrimentally relied on the principal's representation to such an extent that it would

  be unjust to deny that authority.” Kuehn, 642 P.2d at 526 (citing Franks v. City of Aurora, 362 P.2d

  561 (Colo. 1961); Johnson v. Neel, 229 P.2d 939 (Colo. 1951)). And the Tenth Circuit has observed

  that “an agent can serve multiple principals at once, even principals that are competing with one

  another.” 1-800 Contacts, 722 F.3d at 1250.

         It is well-settled that in the context of litigation, an attorney of record generally has implied

  authority to bind her client to all matters of procedure during the progress of the trial, which are

  necessary or incidental to the management of the suit, and which affect only the procedure or

  remedy, as distinguished from the cause of action itself. Middleton v. Stavely, 235 P.2d 596, 599

  (Colo. 1951). Similarly, at trial, an oral admission of fact can bind a party. Moynahan v. Perkins,

  85 P. 1132, 1133 (Colo. 1906). Courts have extended that implied authority to out of court actions

  that affect only the remedy, and are necessary or incidental to the transaction or management of

  the suit or to the accomplishment of the purpose for which she has been retained. Stone v. Labco

  Const. Co., 508 P.2d 399, 401 (Colo. App. 1973). But “[i]t is also well established that an attorney

  who is clothed with no other authority than that arising from his employment as attorney has no

  implied authority by virtue of his general retainer to compromise and settle a claim of his client.”

  Cross v. Dist. Court In & For First Judicial Dist., 643 P.2d 39, 41 (Colo. 1982).

         Here, the employment agreement proffered by Plaintiffs in response to Defendants’ Motion

  for Leave [#155] defines Mr. Reinert’s duties to include, inter alia, providing legal guidance to the

  executive staff on all matters that affect the Company, managing the compliance, risk management

  and legal services groups, attending executive level meetings related to the future direction of the

  Company (including mergers and acquisitions, capital raising, debt facilities, and divestitures of

  the Company (including mergers and acquisitions)) and adopting or changing Company policies.




                                                    43
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 44 of 68




  [UMF ¶ 36]. But Mr. Reynolds vigorously contests any knowledge on his part of Mr. Reinert’s

  role in drafting the Fund 7 Offering Package or the use of “RV Horizons” and RV Horizons also

  contends that Mr. Reinert lacked authority to agree to the use of any Marks on its behalf. [#111-1

  at 27 ¶¶ 164-67; #109 at 17-19]. It is also not undisputed from the evidence adduced by Dahn that

  Mr. Reinert ever represented that he had authority to act on behalf of RV Horizons, as opposed to

  his role as Defendants’ outside counsel, see [#98-3, #111-9], or that he ever represented in the

  context of his role as Senior Vice President and General Counsel of RV Horizons that RV Horizons

  approved of the use of the RV Horizons Mark, see [#111-9 at 75:19-76:20]. Indeed, Mr. Reinert

  testified that he did not recall giving any advice regarding potential trademark issues. [#111-9 at

  76:18-20]. He also testified he did not perceive any conflict between RV Horizons, the Smiths,

  and Fund 7. [Id. at 77:1-5]. Therefore, based on the record before it, this court cannot conclude

  that Defendants have carried their burden as to the affirmative defense of acquiescence, which

  requires an assurance to the defendant, express or implied, that plaintiff would not assert his

  trademark rights against the defendant, see Creative Gifts, 235 F.3d at 547–48, to warrant summary

  judgment on that basis.

         G.      Injury and Damages

         Finally, this court considers the Smith Defendants’ argument that any trademark claims

  cannot survive summary judgment because there are no damages. [#97 at 10-11]. Much of the

  discussion by both sides focuses on entities other than RV Horizons. It is undisputed that Plaintiffs’

  expert, Jon Ahern, did not opine about any damages specific to RV Horizons. [#97-12 (Ex. L)].

  Nevertheless, the Mark Holder Plaintiffs26 argue that they “suffered actual harm to their brands,



  26
     Dahn argues that “each Plaintiff has the burden of establishing that the Defendants’ use of its
  alleged mark is likely to cause confusion. The individual Plaintiffs have failed to provide any



                                                   44
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 45 of 68




  reputation, and goodwill.” [#110 at 26]. They further contend that they may seek disgorgement

  of the Smith Defendants’ profits. [Id. at 27].

          But making an argument regarding the appropriate measure of damages, as opposed to

  providing evidence of such harm, is insufficient to survive summary judgment. See Harvey

  Barnett, Inc. v. Shidler, 338 F.3d 1125, 1135 (10th Cir. 2003). RV Horizons, for its part, does not

  develop an argument as to the damages it suffered due to any alleged misappropriation of its Mark,

  and it advances no evidence whatsoever of loss of business or loss of profits to RV Horizons. [#110

  at 26-27]. Mr. Reynolds’ statement that “[b]ecause in my opinion it does not appear that Fund 7

  is financially succeeding, any failures by Fund 7 will harm RV Horizons’ reputation and goodwill,”

  is Mr. Reynolds’ personal speculation and unsupported by any evidence. See [#111-1 at 31 ¶ 193].

  Nor is there any evidence to support Mr. Reynolds’ speculation that “[j]ust being associated with

  Fund 7 has already harmed RV Horizons’ reputation and goodwill because, based on the Fund 7

  Supplements detailing its MHC acquisitions, Fund 7 has been unable to acquire sufficient MHCs

  and profitably manage the ones it has purchased.” [Id.]. For instance, there is no evidence (survey

  or otherwise) that the consuming public has downgraded its regard for RV Horizons, or that anyone

  has declined to do business with RV Horizons due to a perceived association with Fund 7. Nor is



  evidence of a likelihood of confusion regarding its alleged mark.” [#99 at 11-12 (emphases in
  original)]. Though not entirely clear, Dahn appears to be asserting an unarticulated standing
  argument. However, this court includes the other Mark Holder Plaintiffs asserting Counts I-III, in
  its analysis regarding damages because claims under § 43(a) of the Lanham Act are not limited to
  trademark owners, but also “any person who believes that he or she is likely to be damaged” by
  the proscribed conduct. 15 U.S.C. § 1125(a). See Lexmark Int'l, Inc. v. Static Control Components,
  Inc., 572 U.S. 118, 131–32, 134 S. Ct. 1377, 1390, 188 L. Ed. 2d 392 (2014) (holding that in a suit
  for false advertising under § 1125(a), a plaintiff must allege an injury to a commercial interest in
  reputation or sales to avail itself of § 43(a)); Crocs, Inc. v. Effervescent, Inc., 248 F. Supp. 3d 1040,
  1061 (D. Colo. 2017) (finding standing for a plaintiff who “alleges an injury to a commercial
  interest in reputation or sales,” is within the “zone of interests” protected by § 43(a) of the Lanham
  Act); Aspen Roofing, Inc. v. Aspen Contracting, Inc., No. 17-CV-00447-PAB-KMT, 2019 WL
  1317623, at *4 (D. Colo. Mar. 21, 2019) (same).


                                                     45
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 46 of 68




  there any evidence that MHCs have declined to be managed by RV Horizons because of a

  perceived association with Fund 7.

          Plaintiffs contend that Class B and Class C have collectively lost over $200,000. [#110 at

  25-26]. But neither Class B nor Class C are plaintiffs asserting Counts I-III. [#64 at 32-45 ¶¶ 132-

  77]. Having chosen the corporate form for their various entities, and chosen particular plaintiffs

  to assert Counts I-III, Plaintiffs and this court cannot now ignore them for the purposes of damages

  or, in turn, surviving summary judgment. Jackson v. Volvo Trucks N. Am., Inc., 462 F.3d 1234,

  1241 (10th Cir. 2006) (observing “where parties choose the corporate form and receive all the

  benefits that flow from that structure, we should be hesitant to ignore the consequences”).

          As for the contention that the three Alumni Funds, the six AHCF Funds, AWA Fund, and

  Fund 1 all suffered actual harm to their brands, reputation, and goodwill, there is simply no

  evidence that these entities have been negatively impacted by any perceived association with Fund

  7 or the use of the “RV Horizons” Mark. Indeed, Mr. Reynolds’ own statement that “the reputation

  and goodwill of RV Horizons, the Alumni Funds, the AHCF Funds, AWA Fund, and America Fund

  have been unnecessarily put at risk by the Defendants,” [#111-1 at ¶ 198 (emphasis added)],

  underscores not only that there is no genuine issue of material fact that any of these Plaintiffs has

  suffered any actual harm to date, but also the speculative nature of any future harm. Simply put,

  Mr. Reynolds’ conclusory concerns regarding the impact of Fund 7’s lack of success upon RV

  Horizons, Alumni 1-3, ACHF 1-6, the AWA Fund, or Fund 1 does not create an issue of fact and

  Plaintiffs’ conclusory statements as to any injury or damages to these Plaintiffs are insufficient to

  oppose summary judgment. Harvey Barnett, Inc., 338 F.3d at 1136.

          Accordingly, this court GRANTS summary judgment in favor of Defendants on Counts I,

  II, and III.




                                                   46
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 47 of 68




  II.    Counts IV and V: Misappropriation of Trade Secrets

         In Counts IV and V, RV Horizons, Fund 1, Class C, Fund 2, and Class B (or “Trade Secret

  Plaintiffs”) bring trade secret claims under the DTSA and CUTSA against Fund 7 and the Smiths.

  The Smith Defendants 27 contend that summary judgment in their favor is warranted because the

  asserted trade secrets were, in fact, not legally protectable but instead were publicly available

  information. [#97 at 11]. The Smith Defendants further argue that there is no evidence of their

  use of the alleged trade secrets or that they misappropriated such trade secrets. [Id. at 11-17; #129

  at 17]. Finally, the Smith Defendants argue that there are no cognizable damages and thus,

  summary judgment is warranted. [#97 at 16-17]. In Response, the Trade Secret Plaintiffs assert

  that disputed issues of fact preclude summary judgment on their trade secret claims premised on

  RV Horizons, Fund 1, and Fund 2’s respective investor lists. 28 [#110 at 28]. They state that Class

  C and Class B also assert trade secret claims “because those entities are due the benefit for” Fund

  1 and Fund 2’s trade secrets. [Id. at n.16]. On Reply, the Smith Defendants argue that the Trade

  Secret Plaintiffs have failed to adduce sufficient evidence to avoid summary judgment as to

  whether their investor lists constitute protectable trade secrets or whether the Smith Defendants

  engaged in any misappropriation. [#129 at 15-17].

         The DTSA allows an owner of a misappropriated trade secret to recover damages by

  establishing (1) the existence of a trade secret; (2) misappropriation of the trade secret; and (3) the

  implication of interstate or foreign commerce. See Bellwether Cmty. Credit Union v. Chipotle




  27
   Though Elevation is not named as a defendant to Counts IV or V, this court refers to “the Smith
  Defendants” because all joined in a single Motion for Summary Judgment.
  28
     The Trade Secret Plaintiffs concede that they are not proceeding on their trade secret claims to
  the extent they were premised on Plaintiffs’ turnaround strategies or bootcamp materials. [#110
  at 28 n.15].


                                                    47
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 48 of 68




  Mexican Grill, Inc., 353 F. Supp. 3d 1070, 1086 (D. Colo. 2018). The statute defines “trade secret”

  to include:

         all forms and types of financial, business, scientific, technical, economic, or
         engineering information, including patterns, plans, compilations, program devices,
         formulas, designs, prototypes, methods, techniques, processes, procedures,
         programs, or codes, whether tangible or intangible, and whether or how stored,
         compiled,     or    memorialized     physically,     electronically,   graphically,
         photographically, or in writing if--

         (A) the owner thereof has taken reasonable measures to keep such information
         secret; and

         (B) the information derives independent economic value, actual or potential, from
         not being generally known to, and not being readily ascertainable through proper
         means by, another person who can obtain economic value from the disclosure or
         use of the information.

  18 U.S.C. § 1839(3). The DTSA further defines “‘misappropriation’ as the acquisition of a trade

  secret of another by a person who knows or has reason to know that the trade secret was acquired

  by improper means; or the disclosure or use of a trade secret without the consent of the owner.”

  See Camick v. Holladay, 758 F. App'x 640, 644–45 (10th Cir. 2018) (citing 18 U.S.C. §§

  1839(5)(A)-(B)). Improper means does not include independent derivation. 18 U.S.C. § 1839(6).

         Colorado’s analogue, the CUTSA, is similar. Under the CUTSA, a trade secret is defined

  as:

         [T]he whole or any portion or phase of any scientific or technical information,
         design, process, procedure, formula, improvement, confidential business or
         financial information, listing of names, addresses, or telephone numbers, or other
         information relating to any business or profession which is secret and of value. To
         be a “trade secret” the owner thereof must have taken measures to prevent the secret
         from becoming available to persons other than those selected by the owner to have
         access thereto for limited purposes.

  Colo. Rev. Stat. § 7–74–102(4). To establish a claim of misappropriation of trade secrets under

  Colorado law, RV Horizons, Fund 1, Class C, Fund 2, and Class B must show: (i) that they

  possessed a “trade secret,” as defined in Colo. Rev. Stat. § 7-74-102(4), and (ii) that the Smith



                                                  48
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 49 of 68




  Defendants “misappropriated” the secret, as that term is statutorily defined—i.e., acquired or

  disclosed the secret with actual or constructive knowledge that the acquisition or disclosure was

  by improper means. L-3 Commc'ns Corp. v. Jaxon Eng'g & Maint., Inc., 125 F. Supp. 3d 1155,

  1180–81 (D. Colo. 2015). See also Colo. Rev. Stat. § 7-74-102(2). “Improper means” include

  theft, misrepresentation, or breach of a duty to maintain secrecy, among other acts. Colo. Rev.

  Stat. § 7-74-102(1). See generally Saturn Sys., Inc. v. Militare, 252 P.3d 516, 525 (Colo. App.

  2011).

           Ownership. Before turning to whether the investor lists are protectable trade secrets, the

  court first addresses which Trade Secret Plaintiffs have the requisite ownership to bring trade

  secret claims against Fund 7 and the Smiths. Some courts have characterized this inquiry as one

  of standing, see RMS Software Dev., Inc. v. LCS, Inc., No. 01-96-00824-CV, 1998 WL 74245, at

  *4 (Tex. App. Feb. 19, 1998), and whenever standing is unclear, this court must consider it sua

  sponte to ensure there is an Article III case or controversy before it. See Hobby Lobby Stores, Inc.

  v. Sebelius, 723 F.3d 1114, 1126 (10th Cir. 2013), aff'd sub nom. Burwell v. Hobby Lobby Stores,

  Inc., 573 U.S. 682, 134 S. Ct. 2751, 189 L. Ed. 2d 675 (2014). Others, including the Tenth Circuit,

  have treated the issue of ownership as an element of the claim for trade secret misappropriation.

  Gaedeke Holdings VII LTD v. Baker, 683 F. App'x 677, 683 (10th Cir. 2017). Absent other

  authority, this court follows Gaedeke Holdings and treats this issue as an element of Claims IV

  and V.

           The plain language of the DTSA limits a cause of action under that statute to an owner of

  a trade secret. 18 U.S.C. § 1836(b)(1) (“An owner of a trade secret that is misappropriated may

  bring a civil action under this subsection if the trade secret is related to a product or service used

  in, or intended for use in, interstate or foreign commerce.”) (emphasis added). See Bellwether




                                                   49
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 50 of 68




  Cmty. Credit Union, 353 F. Supp. 3d at 1086; Select Energy Servs., Inc. v. Mammoth Energy

  Servs., Inc., No. CIV-19-28-R, 2019 WL 1434586, at *4 (W.D. Okla. Mar. 29, 2019) (dismissing

  DTSA action when plaintiffs failed to allege ownership of the trade secrets).

            With respect to the trade secret claim that arises under the CUTSA, the Parties cite—and

  this court found—no controlling decision from the Colorado Supreme Court. Absent clear

  guidance from that court, this court makes a guess as to how the Colorado Supreme Court would

  rule, after giving proper regard to relevant rulings of other courts of Colorado. Pehle v. Farm

  Bureau Life Ins. Co., 397 F.3d 897, 901 (10th Cir. 2005). First, this court looks to the language of

  the statute to determine whether ownership is required. See Gaedeke Holdings, 683 F. App'x at

  683. In Gaedeke Holdings, the Tenth Circuit looked to Oklahoma’s statutory implementation of

  the Uniform Trade Secrets Act to determine whether ownership was required to bring a trade secret

  misappropriation claim under state law, and found that ownership was not an element of a claim

  for misappropriation of trade secrets under Oklahoma law. Id. But in doing so, the Gaedeke

  Holdings court distinguished the Oklahoma statute from the Minnesota one, which refers to owner

  in the definition of trade secret. Id. at 684 (citing Minn. Stat. Ann. § 325C.01). 29 And this court



  29
       The Minnesota statute defines “trade secret” to mean:

            information, including a formula, pattern, compilation, program, device, method,
            technique, or process, that:

            (i) derives independent economic value, actual or potential, from not being
            generally known to, and not being readily ascertainable by proper means by, other
            persons who can obtain economic value from its disclosure or use, and

            (ii) is the subject of efforts that are reasonable under the circumstances to maintain
            its secrecy.

            The existence of a trade secret is not negated merely because an employee or other
            person has acquired the trade secret without express or specific notice that it is a



                                                     50
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 51 of 68




  finds that the CUTSA also refers to owner in defining “trade secret”: “[t]o be a “trade secret” the

  owner thereof must have taken measures to prevent the secret from becoming available to persons

  other than those selected by the owner to have access thereto for limited purposes.” Colo. Rev.

  Stat. § 7–74–102(4). Courts have interpreted a cause of action under the CUTSA to be limited to

  the owner of the trade secret. See RMS Software Dev., Inc., 1998 WL 74245, at *4 (in interpreting

  the CUTSA, holding that the plain language of the act contemplates that the “owner” of a trade

  secret is responsible for preventing its unauthorized disclosure) (citing Mineral Deposits Ltd. v.

  Zigan, 773 P.2d 606, 608 (Colo. App. 1988)). Taken together, this court concludes that ownership

  is a required element of a trade secret misappropriation claim under both the DTSA and the

  CUTSA.

         It is undisputed that the investor lists at issue are not owned by Class B or Class C. [UMF

  ¶ 49]. But the Trade Secret Plaintiffs argue that Class B and Class C may “assert trade secrets

  claims because those entities are due the benefit for America Fund and America Fund 2’s trade

  secrets.” [#110 at 28 n.16]. Plaintiffs do not cite to authority to support this assertion, nor could

  this court find any independently. Accordingly, for the reasons articulated above, this court finds

  that summary judgment in favor of the Smith Defendants is appropriate with respect to any trade

  secret claims brought by Class B and Class C, in addition to the alternate basis articulated below.

         The Trade Secret Plaintiffs point to the Declarations of Mr. Reynolds and Mr. Brandon

  Reynolds to establish that the investor lists stored in the RV Horizons Infusionsoft account are

  trade secrets. See [#110 at ¶ 8 (citing [#111-1 at ¶ 189; #111-4 at ¶¶ 4-5])]. Both Reynoldses



         trade secret if, under all the circumstances, the employee or other person knows or
         has reason to know that the owner intends or expects the secrecy of the type of
         information comprising the trade secret to be maintained.

  Minn. Stat. Ann. § 325C.01 (emphasis added).


                                                   51
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 52 of 68




  assert that the investor list is stored in Infusionsoft, and Mr. Brandon Reynolds clarifies that the

  information is stored in the RV Horizons Infusionsoft account. See [#111-1 at ¶ 188; #111-4 at ¶

  4]. Mr. Reynolds declares that the investor list is for “various funds,” and asserts that the Fund 1

  list was improperly utilized by the Smiths. [#111-1 at ¶¶ 188, 191, 192]. It is also undisputed that

  RV Horizons acted as the property manager for the properties owned by various funds, including

  Fund 1. [UMF ¶ 2]. But Fund 2 is managed by MHCA Management 2, LLC, a non-party. [#49

  at 8 ¶ 24]. Fund 2 is described in the operative Second Amended Complaint as “intended to be a

  fund into which previous funds were ‘rolled-up’ to simplify fund structure,” unlike “separate

  entities” like Class C and Class B “that own the [sic] promote interest in Fund 1 and Fund 2,

  respectively.” [#64 at 8 ¶ 37]. Though some ambiguity as to the ownership of the investor list

  remains and more evidence would be required to prove ownership, drawing all reasonable

  inferences in favor of RV Horizons, Fund 1, and Fund 2, this court finds that there is a genuine

  issue of fact that precludes summary judgment on this basis.

         Existence of a Trade Secret. The first element that a plaintiff asserting a claim for

  misappropriation of trade secrets under the DTSA or the CUTSA must establish is the existence

  of a trade secret. 30 Arctic Energy Servs., LLC v. Neal, No. 18-CV-00108-PAB-KLM, 2018 WL

  1010939, at *2 (D. Colo. Feb. 22, 2018). The court notes as an initial matter that customer lists

  may be considered trade secrets under the DTSA and Colorado law. See, e.g., Electrology Lab.,

  Inc. v. Kunze, 169 F. Supp. 3d 1119, 1153 (D. Colo. 2016). As discussed above, the DTSA defines

  “trade secret” to include “all forms and types of financial, business, scientific, technical, economic,




  30
    In the case of the DTSA, a plaintiff must also establish that the trade secret relates to a product
  or service used in, or intended to be used in, interstate or foreign commerce. 18 U.S.C. §
  1836(b)(1). Because there appears to be no dispute between the Parties on this element, this court
  does not address it.


                                                    52
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 53 of 68




  or engineering information,” so long as the owner has taken “reasonable measures to keep such

  information secret” and such information “derives independent economic value, actual or

  potential, from not being generally known to, and not being readily ascertainable through proper

  means by,” another person. 18 U.S.C. § 1839(3). Similarly, in determining whether information

  constitutes a trade secret under the CUTSA, Colorado courts consider

         (1) the extent to which the information is known outside the business, (2) the extent
         to which it is known to those inside the business, i.e., by the employees, (3) the
         precautions taken by the holder of the trade secret to guard the secrecy of the
         information, (4) the savings effected and the value to the holder in having the
         information as against competitors, (5) the amount of effort or money expended in
         obtaining and developing the information, and (6) the amount of time and expense
         it would take for others to acquire and duplicate the information.

  Great Am. Opportunities, Inc. v. Kent, 352 F. Supp. 3d 1126, 1134–35 (D. Colo. 2018) (citing

  Porter Inds., Inc., v. Higgins, 680 P.2d 1339 (Colo. App. 1984). And in analyzing whether a

  customer list constitutes a trade secret, the Tenth Circuit looks to several similar factors, including

         (1) whether proper and reasonable steps were taken by the owner to protect the
         secrecy of the information; (2) whether access to the information was restricted; (3)
         whether employees knew customers' names from general experience; (4) whether
         customers commonly dealt with more than one supplier; (5) whether customer
         information could be readily obtained from public directories; (6) whether customer
         information is readily ascertainable from sources outside the owner's business; (7)
         whether the owner of the customer list expended great cost and effort over a
         considerable period of time to develop the files; and (8) whether it would be
         difficult for a competitor to duplicate the information.

  Hertz v. Luzenac Grp., 576 F.3d 1103, 1115 (10th Cir. 2009). Guided by these principles, this

  court turns to whether there is a genuine issue of material fact that any investor list(s) constitute

  trade secrets under either or both statutes.

         Reasonable Precautions. The issue of whether the precautions taken by RV Horizons,

  Fund 1, and Fund 2 are reasonable and sufficient to confer trade secret protection to the investor

  lists is a question of fact under both the DTSA and CUTSA. Harvey Barnett, 338 F.3d at 1129

  (citations omitted); Rivendell Forest Prods., Ltd. v. Georgia-Pacific Corp., 28 F.3d 1042, 1045


                                                    53
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 54 of 68




  (10th Cir. 1994); Oklahoma Land Holdings, LLC v. BMR II, LLC, No. CIV-17-1036-D, 2020 WL

  4284806, at *12 (W.D. Okla. July 27, 2020). The Smith Defendants argue that they are entitled to

  summary judgment because the Trade Secret Plaintiffs have failed to take measures to prevent the

  secret from becoming available to persons other than those selected by the owner because there is

  no non-compete or restrictions on the use of customer information. [#97 at 15; #129 at 17]. In

  Response, the Trade Secret Plaintiffs argue that “Plaintiffs protect and maintain these lists with

  the utmost secrecy in their Infusionsoft account,” and that “the lists were expensive to create and

  maintain.” [#110 at 28]. In support of these arguments, RV Horizons, Fund 1, and Fund 2 proffer

  the Declarations of Mr. Reynolds and Mr. Brandon Reynolds. [Id.]. Mr. Brandon Reynolds

  declares that the customer lists are stored in the RV Horizons Infusionsoft account. [#111-4 at ¶

  4]. He further states that the Infusionsoft account is password protected, and access is provided

  only to a limited number of individuals on an as-needed basis for investor relations. [Id.].

         Though Plaintiffs describe the lists as being protected and maintained “with utmost

  secrecy,” [#110 at 6 ¶ 8], the record belies such characterization. Neither Mr. Reynolds nor Mr.

  Brandon Reynolds provides any specific evidence regarding “the limited number of individuals”

  who have access to the RV Horizons Infusionsoft account today or historically. [#111-1 at ¶¶ 188-

  192; #111-4 at ¶¶ 4-5]. There is no evidence that the investor lists for Fund 1 or Fund 2 were

  segregated in the Infusionsoft account from investor lists for MPHI 1-5—investors to whom Mr.

  Smith admitted he sent Fund 7 materials. [#111-107 (Ex. 91)]. Nor is there any evidence of any

  type of confidentiality agreement, handbook, or training regarding the access to or use of investor

  lists or the RV Horizons Infusionsoft account. Cf. State Regulatory Registry, LLC v. Bartholomew,

  No. 17-cv-01834-PAB-NRN, 2019 WL 7290934, at *12 (D. Colo. Sept. 27, 2019) (finding no

  genuine issue of material fact as to whether plaintiff took reasonable measures to keep information




                                                  54
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 55 of 68




  secret when plaintiff stored the information “in a secure database with limited access rights,

  require[d] non-disclosure agreements, and [implemented] constant video and audio surveillance

  of [individuals with access to trade secrets]”); API Ams. Inc. v. Miller, 380 F. Supp. 3d 1141, 1148

  (D. Kan. 2019) (finding non-disclosure and non-competition language in agreement ostensibly

  preventing employees from disclosing and using such information without consent sufficient to

  establish “reasonable measures”). Nor is there any evidence in the record that the Trade Secret

  Plaintiffs or anyone on their behalf—including Mr. Reynolds, Mr. Brandon Reynolds, and Mr.

  Reinert (who, as General Counsel of RV Horizons, was tasked with “providing legal guidance to

  the executive staff on all matters that affect the Company, [and] managing the compliance, risk

  management and legal services groups”)—ever informed the Smiths, before their access was

  turned off in the spring of 2018, that the investor lists were confidential trade secrets. See [#111-

  1 at ¶¶ 188-192; #111-4 at ¶¶ 4-5; #98-1; #111-9]. And to the extent that the Trade Secret Plaintiffs

  contend that they had some implicit understanding with the Smiths regarding the acceptable use

  of the RV Horizons Infusionsoft account or the investor lists—which is also not substantiated by

  the record—this court finds that such an implicit understanding is insufficient, see Yellowfin

  Yachts, Inc. v. Barker Boatworks, LLC, 898 F.3d 1279, 1300 (11th Cir. 2018) (affirming summary

  judgment in favor of defendant even in light of Florida’s recognition of implied confidential

  relationships), particularly given the lack of any Colorado authority offered by Plaintiffs regarding

  implied confidential relationships, or such relationships being sufficient to trigger trade secret

  liability. Finally, there is no evidence in the record that the Trade Secret Plaintiffs specifically

  advised the Smith Defendants that such lists were trade secrets or acted to secure the RV Horizons

  Infusionsoft account or the investor lists contained therein until the “spring of 2018,” even after

  RV Horizons, and its employees like Messrs. Reynolds, Rolfe, Siragusa, or Reinert:




                                                   55
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 56 of 68




              •   learned of Fund 7 and its contact with various potential investors no later than May

                  2017, see, e.g., [UMF ¶¶ 38–39; #111-118; #111-114; #99-14];

              •   had knowledge that the Smith Defendants were using Elevation to promote Fund

                  7 and had knowledge of and actual and/or constructive access to Elevation’s

                  website by May 16, 2017 [UMF ¶¶ 38–40, 46; #64 at 14 ¶ 61; #111-114];

              •   had actual knowledge of investors’ inquiries regarding Fund 7’s relationship with

                  Mr. Reynolds’ earlier and existing funds [UMF ¶ 38; #111-108; #111-118; #111-

                  114; #99-11; #111-3 at ¶ 18] that continued throughout 2017 and into 2018 [#111-

                  3 at ¶¶ 26-29];

              •   Mr. Siragusa clarified for investors that Mr. Smith’s Fund 7 venture was separate

                  from the Trade Secret Plaintiffs’ ventures [#111-108]; and

              •   had actual and/or constructive knowledge regarding the Smith Defendants’

                  statements made in Elevation newsletters including and touting RV Horizons and

                  its business history [UMF ¶¶ 41, 46; #64 at 15 at ¶¶ 62-63; #87 at 16 ¶¶ 62-63] and

                  Elevation’s October, November, and December 2016 newsletters that state “[t]his

                  content in this communication is being sent to members of MHC America Funds,

                  LLC and Prior Funds. As such, any reference to ‘we’, ‘our’ or ‘fund’, regardless

                  of capitalization, shall refer to MHC America Fund, LLC, and its Affiliates,”

                  [UMF ¶¶ 42–46; #64 at 15-16 ¶¶ 64-66; #87 at 17 ¶¶ 64-66], [#111-1 at ¶ 190;

                  #111-4 at ¶ 5].

         In light of these undisputed facts, this court concludes that no reasonable jury could find

  that the Trade Secret Plaintiffs employed reasonable efforts to secure the information.




                                                  56
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 57 of 68




          Cost and Effort. Even if the court were to find that there was a genuine issue of material

  fact as to the reasonableness of the Trade Secret Plaintiffs’ security measures, it would also find

  that these Plaintiffs have failed to adduce sufficient evidence of the value of the investor list. Mr.

  Reynolds declares that he has maintained an investor list in Infusionsoft “for my various funds for

  many years.” [#111-1 at ¶ 188]. He unequivocally states that “I do not, nor have I ever, sold my

  investor lists.” [Id. at ¶ 189]. But there is no evidence of the economic value of the Trade Secret

  Plaintiffs’ investor list(s) over any other list of potential investors, such as Elevation’s “ECG

  database.” [#111-107 (Ex. 91)]. This deficiency is an alternate basis for summary judgment in

  favor of Defendants on Counts IV and V.

          For these reasons, this court respectfully GRANTS summary judgment in favor of

  Defendants on Counts IV-V.

  III.    Count VI: Colorado Consumer Protection Act

          In Count VI, RV Horizons, Fund 1, Class C, Fund 2, and Class B (or “CCPA Plaintiffs”)

  assert a claim under the Colorado Consumer Protection Act (“CCPA”), Colo. Rev. Stat. § 6-1-101

  et seq., against all Defendants. [#64 at ¶¶ 190-96]. They allege that the inclusion of their “names,

  experience, history, and success” in the Fund 7 Offering Package “constitutes an unfair or

  deceptive trade practice because it misleadingly suggests to Colorado consumers that Fund 7, the

  Smiths, Elevation, and Dahn are associated with Plaintiffs.” [Id. at ¶ 192]. To prevail on claim

  under the CCPA, a plaintiff must prove: (1) the defendants engaged in an unfair or deceptive trade

  practice; (2) the challenged practice occurred in the course of defendant’s business; (3) the

  challenged practice significantly impacts the public as actual or potential consumers of the

  defendant’s goods or services; (4) the plaintiff suffered injury in fact to a legally protected interest;

  and (5) the challenged practice caused the plaintiff's injury. Rhino Linings USA, Inc. v. Rocky Mt.




                                                     57
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 58 of 68




  Rhino Lining, Inc., 62 P.3d 142, 146–47 (Colo. 2003); Greenway Nutrients, Inc. v. Blackburn, 33

  F. Supp. 3d 1224, 1259 (D. Colo. 2014) (citing Hall v. Walter, 969 P.2d 224, 235 (Colo. 1998)).

  The Smith Defendants move for summary judgment based on the third element while Dahn

  proffers arguments as to both the first and third elements. See [#97 at 18-19; #99 at 17-19].

  Because this court finds the public impact element dispositive, it does not address the other

  elements.     See Christenson v. Citimortgage, Inc., No. 12-CV-2600-CMA-KLM, 2016 WL

  7868812, at *3 (D. Colo. June 7, 2016) (observing that “[i]f one element of a CCPA claim is not

  met, the entire claim fails”).

           A.     Public Impact

           The Smith Defendants argue for summary judgment on Plaintiffs’ CCPA claim because

  Plaintiffs have put forth no evidence to demonstrate the number of consumers directly affected by

  the alleged improper practices such that a reasonable factfinder could conclude their conduct

  “affects a significant number of consumers.” [#97 at 18]. They continue that the CCPA Plaintiffs

  failed to inform the court of the sophistication of the investors who, they contend, are

  “sophisticated” and “understand that they should review the PPM in full before making an

  investment.” [#97 at 18-19]. The CCPA Plaintiffs respond that the original Offering Package was

  available on the Fund 7 website from April 2017 through October 2018; the Offering Package still

  contains deceptive pieces today; and Defendants admit the allegedly misleading materials went to

  368 investors. [#110 at 29]. The CCPA Plaintiffs also appear to contend that because the issue of

  public impact is a question of fact, this precludes the grant of summary judgment on their CCPA

  claim. [Id.].   They continue that Defendants cite no authority for the proposition that the

  sophistication of potential Fund 7 investors means there was no public impact of their actions.

  [Id.].   On Reply, the Smith Defendants contend that there is no evidence of widespread




                                                 58
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 59 of 68




  advertisement in this case because consumers had to specifically request a copy of the Fund 7

  Offering Documents, and Plaintiff fails to show how many customers were actually harmed versus

  simply received the Fund 7 Offering Package. [#129 at 18-19].

         As an initial matter, summary judgment may be appropriate when a party fails to adduce

  sufficient evidence to demonstrate that there is a genuine issue of material fact on the key element

  of public impact under the CCPA. Sierra v. Stonebridge Life Ins. Co., No. 10-CV-03123-PAB-

  KMT, 2013 WL 5323083, at *6 (D. Colo. Sept. 23, 2013); Benton v. Avedon Eng'g, Inc., No. 10-

  CV-01899-RBJ-KLM, 2012 WL 5866303, at *6 (D. Colo. Nov. 19, 2012) (granting summary

  judgment on the public impact element because “there has to be some indication that there was a

  significant impact on the public”). The Colorado Supreme Court has interpreted the CCPA’s public

  impact element to require the challenged impact to “significantly impact the public as actual or

  potential consumers of the defendant’s goods, services, or property.” Hall v. Walter, 969 P.2d 224,

  234 (Colo. 1998). In considering whether there is a genuine issue of material fact as to public

  impact under the CCPA, this court is guided by three factors: “(1) the number of consumers directly

  affected by the challenged practice, (2) the relative sophistication and bargaining power of the

  consumers affected by the challenged practice, and (3) evidence that the challenged practice has

  previously impacted the other consumers or has the significant potential to do so in the future.”

  See NetQuote, Inc. v. Byrd, 504 F. Supp. 2d 1126, 1136 (D. Colo. 2007) (quoting Crowe v. Tull, 126

  P.3d 196, 208 (Colo. 2006)).

         Number of Consumers Directly Affected by the Challenged Practice. It is undisputed that

  368 investors received the Offering Package that reflected Plaintiffs as “Affiliates.” See [UMF ¶

  55]. But it is also undisputed that the remaining 402 investors never received that version of the

  Offering Package. See [id.]. And while the CCPA Plaintiffs point to the website as a continued




                                                  59
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 60 of 68




  source of the challenged trade practices of including the identification of Messrs. Reynolds, Rolfe,

  Siragusa, and RV Horizons as “Affiliates” of Fund 7; false descriptions of the Smith Defendants’

  actual experience; and a false track record, the CCPA Plaintiffs concede that they do not know how

  many people downloaded the Offering Package. [#110 at 6 ¶ 7]. The mere availability of the

  challenged statements on the website is not enough to establish public impact. Benton, 2012 WL

  5866303, at *6 (holding that “[t]he mere fact that displays at trade shows and on websites can be,

  and presumably are, viewed by numerous people is not enough”).

         Other evidence in the record suggests that the number of consumers directly affected by

  the challenged practices are limited. When asked about whether the Marks were publicly-facing,

  Mr. Reynolds concedes that Plaintiffs’ funds are:

         only open to depending on the fund, sophisticated or accredited investors, and so if
         you weren’t falling into that arena, then you would not have the opportunity to see
         it, but if you wanted to invest and get the information, yeah, I guess it would be
         public to those people if they wanted to. It wasn’t like on a storefront window, but
         it was circulated amongst the industry. It’s a very small industry and people talk
         amongst themselves in the industry.

  [#98-1 at 51:24-52:17]. Mr. Reynolds explained that most of the funds required a $25,000 or

  $50,000 minimum investment. [Id. at 45:2-7]. Mr. Rolfe repeatedly distinguished a general

  “consumer” from an individual looking to invest in particular funds. [#98-2 at 62:4-13, 63:18-25].

  And there is simply no evidence that suggests the Fund 7 Offering Package, or any other materials

  related to Fund 7, were part of a generalized advertising campaign, made available to the public in

  general, rather than upon a case-by-case basis to specific individuals who requested that material.

  See MDM Grp. Assocs., Inc. v. Resortquest Int'l, Inc., No. 06-CV-01518-PAB-KLM, 2009 WL

  2924821, at *17 (D. Colo. Sept. 9, 2009) (granting summary judgment in favor of defendant where

  a brochure was made available on a case-by-case basis to property renters). In Response to Dahn’s

  Motion for Summary Judgment, the CCPA Plaintiffs fail to identify a number of consumers



                                                  60
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 61 of 68




  directly affected by the challenged practice and their argument that there is a public impact,

  standing alone, is “essentially irrelevant in resolving a Summary Judgment Motion.” Christenson,

  2016 WL 7868812, at *6 (granting summary judgment on a CCPA claim for lack of evidence).

         Sophistication and Bargaining Power of the Affected Consumers. This court next

  considers the sophistication of the affected consumers. To the extent that the CCPA Plaintiffs

  contend that the sophistication of the consumers is immaterial, [#110 at 6 ¶ 11], that argument

  appears directed at the trademark claims and is inapplicable to the CCPA claim, as the legal

  authority clearly identifies the sophistication of affected consumers as a factor to consider in

  assessing public impact. See [#110 at 29–30]; NetQuote, 504 F. Supp. 2d at 1136. Insofar as the

  CCPA Plaintiffs contend that summary judgment is precluded because sophistication of the

  affected consumers is a question of fact, see [#110 at 29–30], this court again notes that it is

  incumbent upon the non-moving party on summary judgment to adduce sufficient evidence to

  create a genuine issue of material fact as to public impact generally. See supra. One element of

  that analysis is the sophistication of the affected consumers.

         It is undisputed that all investors of Plaintiffs’ funds must meet securities law requirements

  for accreditation. [UMF ¶ 56]. In his deposition, Mr. Reynolds concedes that even the non-

  accredited investors were still sophisticated. [#98-1 at 45:13-16]. As discussed above, the

  minimum investment was $25,000 or $50,000. [Id. at 45:2-7]. Mr. Rolfe acknowledged that

  investors looking to invest “would certainly know that there would be a difference” between funds

  and would be “very knowledgeable about the fact they were investing in the fund that they’re

  investing in.” [#98-2 at 63:18-64:7]. Mr. Siragusa testified at deposition that the individuals who

  invest in Plaintiffs’ various funds should be sophisticated. [#98-5 at 69:20-23]. And while the

  CCPA Plaintiffs rely upon the fact that most of their investors are not normally represented by




                                                   61
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 62 of 68




  counsel and do not have specialized knowledge in MHC investments, [#110 at 29 (citing [#111-1

  at ¶ 16])], this statement sidesteps the operative inquiry of what level of sophistication applied to

  the affected consumers—not just Plaintiffs’ investors.

         In addition, there is no evidence that the potential investors at issue here have any type of

  compromised bargaining power. There is no suggestion that any of these investors, who are

  contemplating investments of at least $25,000, are beholden to the Smith Defendants to provide

  accurate information. See James River Ins. Co. v. Rapid Funding, LLC, No. 07-CV-01146-CMA-

  BNB, 2009 WL 524994, at *6 (D. Colo. Mar. 2, 2009). There is no evidence of a coercive element

  to the relationship between the Smith Defendants and potential investors. Cf. Shekarchian v. Maxx

  Auto Recovery, Inc., -- P.3d --, 2019 WL 1830337, *7 (Colo. App. 2019). The fact that investors

  are contacting Mr. Siragusa to clarify RV Horizons’ or Messrs. Reynolds, Rolfe, and Siragusa’s

  involvement with Fund 7, [#111-3 at ¶¶ 26-29], not only indicates a certain level of knowledge

  and sophistication, but also an even level of bargaining power between any investor and the Smith

  Defendants. James River Ins., 2009 WL 524994, at *6.

         Evidence of Prior or Future Impact. The Parties proffer arguments related to harm, and

  specifically whether any harm caused by the Offering Package’s inclusion of Plaintiffs’ Marks is

  ongoing or whether past conduct can form the basis of public impact. See [#97 at 19; #110 at 29].

  Respectfully, these arguments simply miss the mark. Here, there is no evidence of harm to the

  consuming public, as opposed to alleged private harm to Plaintiffs. It is insufficient to show that

  the consuming public was “exposed to this deception.” 2-BT, LLC v. Preferred Contractors Ins.

  Co. Risk Retention Grp., LLC, No. 12-CV-02167-PAB-KLM, 2013 WL 5729932, at *5 (D. Colo.

  Oct. 18, 2013). Moreover, all of the alleged damages are to Plaintiffs, not to any investor or the

  consuming public, [#111-1 at ¶¶ 193-98; #97-12], and it is axiomatic that the CCPA is not intended




                                                   62
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 63 of 68




  to right a private wrong. HealthONE of Denver, Inc. v. UnitedHealth Grp. Inc., 805 F. Supp. 2d

  1115, 1121 (D. Colo. 2011) (citing Crowe v. Tull, 126 P.3d 196, 208 (Colo. 2006)). It is insufficient

  at summary judgment for Mr. Reynolds to speculate that “in my opinion it does not appear that

  Fund 7 is financially succeeding.” [#111-1 at 31 ¶ 193].

         Finally, even assuming there is a sufficient number of consumers directly affected by the

  challenged practice, there is no indication what percentage of those people were harmed. See

  Christenson, 2016 WL 7868812, at *7. Putting aside the fact that Plaintiffs’ expert expressly did

  not opine about the damages to the CCPA Plaintiffs [#97-12 at 6], there are simply no facts in the

  record upon which he could opine.

         For these reasons, this court respectfully concludes that no reasonable juror could find that

  the challenged practices had a sufficient public impact and, thus, summary judgment in favor of

  Defendants on Count VI for a violation of the CCPA is appropriate.

  IV.    Count VII: Unjust Enrichment

         Lastly, Count VII of the Second Amended Complaint is for unjust enrichment, asserted on

  behalf of RV Horizons, Fund 1, Class C, Fund 2, and Class B (or “Unjust Enrichment Plaintiffs”)

  against all Defendants. [#64 at ¶¶ 197–203]. This claim is based on the Defendants profiting off

  of the Unjust Enrichment Plaintiffs’ goodwill, boot camp materials, and investor lists. [Id.]. All

  Defendants move for summary judgment, arguing that there is insufficient evidence to reach a jury

  on the unjust enrichment claim. [#97 at 19; #129 at 20; #99 at 19-20; #128 at 18-20]. Dahn again

  emphasizes that these Plaintiffs may not simply conflate their alleged harms but, rather, “[e]ach

  Plaintiff must identify what benefit Dahn received at that Plaintiff’s expense, and identify why it

  would be unfair to retain those benefits.” [#99 at 19]. See also [#128 at 19]. The Smith Defendants

  also contend that that the Unjust Enrichment Plaintiffs have failed to come forward with sufficient




                                                   63
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 64 of 68




  evidence regarding any benefit conferred upon Defendants at those Plaintiffs’ expense. [#129 at

  20].

            With respect to Dahn, the Unjust Enrichment Plaintiffs counter that there is a genuine issue

  of material fact that precludes summary judgment as to the unjust enrichment claim because “[t]he

  evidence establishes that Dahn and Fund 7 used the trademarks, goodwill, reputation, and brand

  history of the Alumni Funds, the AHCF Funds, AWA Fund 3, MHC America Fund, and RV

  Horizons, as well as the reputations, biographies, and likenesses of Messrs. Reyonds, Rolfe, and

  Siragusa.” 31 [#109 at 28]. With respect to the Smith Defendants, the Unjust Enrichment Plaintiffs

  contend that the Smith Defendants “received the following benefits to the detriment of plaintiffs:

  (1) the trademarks, goodwill, reputation, brand history, investment distribution history, and

  association with the success of the Alumni funds, AHCF funds, AWA fund, America fund, RV

  Horizons, Reynolds, Rolfe, and Siragusa,” and “(2) the use of the investor lists to promote Fund

  7.” [#110 at 30]. The Unjust Enrichment Plaintiffs also assert that the Smith Defendants received

  “millions of dollars in fees related to Fund 7.” [Id.].

            “The claim of unjust enrichment is a judicially-created remedy designed to undo the benefit

  to one party that comes at the unfair detriment of another.” Lewis v. Lewis, 189 P.3d 1134, 1141

  (Colo. 2008) (en banc), as modified on denial of reh'g (Aug. 18, 2008). The elements of an unjust

  enrichment claim are: “(1) the defendant received a benefit, (2) at the plaintiff’s expense, (3) under

  circumstances that would make it unjust for the defendant to retain the benefit without

  compensating the plaintiff.” Reich v. Genzyme Corp., No. 14-cv-01684-RM-MJW, 2015 WL

  13236347, at *11 (D. Colo. Aug. 14, 2015) (citing Hottinger Excavating & Ready Mix, LLC v. R.E.

  Crawford Constr., LLC, No. 14-cv-00994-KMT, 2014 WL 6461350, at *6 (D. Colo. Nov. 18,



  31
       Fund 2 does not have any asserted trademarks. [#64 at ¶ 164].


                                                    64
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 65 of 68




  2014)). Unlike at the motion to dismiss phase, here the Unjust Enrichment Plaintiffs must come

  forward with evidence to establish Defendants received things of value that would be inequitable

  to retain without payment. Cf. [#84 at 23-26 (“In denying Defendants’ respective Motions to

  Dismiss, this court specifically does not pass on the merits of whether ultimately Plaintiffs will be

  able to survive summary judgment, if filed . . . .”)].

         Even construing the record in the light most favorable to Plaintiffs, there simply is

  insufficient evidence adduced in this record for a finder of fact to conclude that Defendants

  received a benefit from RV Horizons, Fund 1, Class B, Fund 2, or Class C’s trademarks, goodwill,

  reputation, brand history, investment distribution history, association or investor lists at these

  Plaintiffs’ expense. First, there is no evidence that the investor lists (or the bootcamp materials)

  have independent value, given that neither are trade secrets. Second, even assuming that the

  investor list has independent value, these Plaintiffs fail to identify a genuine issue of material fact

  that Fund 7’s investors were identified and/or solicited through the use of the RV Horizons

  Infusionsoft lists. Mr. Reynolds’ supposition that the Defendants impermissibly accessed the

  investor list stored in the RV Horizons Infusionsoft account is not supported by admissible

  evidence. See [#111-1 at 122:20-123:9 (“I don’t have actual evidence that I actually see the

  download, but I am pretty certain that they did, because I don’t know how they would be contacting

  many of the investors that they have contacted about Fund 7 when those investors had never even

  heard of them before . . . .”)]. There is no forensic evidence that suggests a download; no

  admission of a download by the Smith Defendants; nor, as discussed above, any comparison

  between the RV Horizons Infusionsoft list versus Elevation’s ECG database to which Mr. Smith

  refers when communicating with Mr. Siragusa in May 2017. See [#111-107].




                                                    65
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 66 of 68




         Third, there is also no evidence in the record that Fund 7’s investors decided to invest in

  Fund 7 because of a perceived association with RV Horizons, Fund 1, Class B, Fund 2, or Class

  C. While the Unjust Enrichment Plaintiffs contend that Fund 7 and Mr. Smith diverted Paul Jansen

  (“Mr. Jansen”) from investing in Fund 1 to investing in Fund 7, the evidence that they cite for that

  proposition does not reflect that Mr. Jansen contacted Mr. Smith or Fund 7 due to any use by

  Defendants of RV Horizons, Fund 1, Class B, Fund 2, or Class C’s trademarks, goodwill,

  reputation, brand history, investment distribution history, association or investor lists, or ultimately

  invested in Fund 7 because of a perceived association. [#110 at 11-12 ¶ 41 (citing [#111-226 (Ex.

  211); #111-227 (Ex. 212); #111-228 (Ex. 213)])]. Similarly, there is no evidence to support

  Plaintiffs’ assertion that Albert Tejidor (“Mr. Tejidor”) “came across” Fund 7 due to the RV

  Horizons’ Mark, the identification of Affiliates, or any association with these Plaintiffs in the

  Supplement 2 for the Fund 7 Offering, [#110 at 12 ¶ 42 (citing [#111-234 (Ex. 219)])], or that Mr.

  Tejidor shifted investment from Fund 2 to Fund 7 due to RV Horizons, Fund 1, Class B, Fund 2,

  or Class C’s trademarks, goodwill, reputation, brand history, investment distribution history,

  association or investor lists, [id. (citing [#111-229 (Ex. 214); #111-230 (Ex. 215); #111-231 (Ex.

  216); #111-232 (Ex. 217); #111-233 (Ex. 218); #111-234 (Ex. 219); #111-235 (Ex. 221)])]. The

  Unjust Enrichment Plaintiffs do not offer any evidence from these third parties to suggest that their

  investment decisions were triggered or driven by any association between Fund 7 and these

  Plaintiffs’ trademarks, goodwill, reputation, brand history, investment distribution history, or

  association. Similarly, Plaintiffs point to no evidence from the individuals whom Mr. Reynolds

  identifies as not having any previous contact with the Smiths—Max Hicks, Steve and Rebecca

  Tefas, or Merrill Blasdell—that indicate that these individuals invested money in Fund 7 (or

  declined to invest in Fund 1, Class B, Fund 2, or Class C) because of Fund 7’s email to them. See




                                                    66
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 67 of 68




  [#98-1 at 123:5-14]. Though Mr. Ahern’s inability to opine as to damages associated with unjust

  enrichment might not preclude the claim as a matter of law, [#97-12 at 6], the lack of supporting

  evidence does.

         Neither unsupported conclusory allegations nor mere scintillae of evidence are sufficient

  to create a genuine dispute of material fact on summary judgment. See Mackenzie v. City and Cty.

  of Denver, 414 F.3d 1266, 1273 (10th Cir. 2005). Despite months of discovery and a record

  spanning over 3700 pages, this court finds that Plaintiffs have failed to make the requisite showing

  to avoid summary judgment on any of the counts asserted in the Second Amended Complaint.

                                           CONCLUSION

         For the reasons set forth herein, it is ORDERED that:

         (1)       Defendants Jamie Smith; Ryan Smith; MHPI VII, LLC; and Elevation Capital
                   Group LLC’s Motion for Summary Judgment and Incorporated Memorandum of
                   Law [#97] is GRANTED;

         (2)       Defendant Dahn Corporation’s Motion for Summary Judgment [#99] is
                   GRANTED;

         (3)       The Clerk of the Court to DIRECTED to RESTRICT [#111-219] with a Level 1
                   Restriction pursuant to Fed. R. Civ. P. 5.2;

         (4)       Smith Defendants’ Motion to Exclude the Testimony of Jon Ahern and Ben Braband
                   [#112] is DENIED AS MOOT;

         (5)       Plaintiffs’ Motion to Exclude Defendants’ Proffered Retained and Non-Retained
                   Expert Opinion Testimony [#113] is DENIED AS MOOT;

         (6)       Dahn Corporation’s Motion to Exclude the Opinions and Testimony of Jon S.
                   Ahern. [#114] is DENIED AS MOOT;

         (7)       The Clerk of the Court is directed to ENTER JUDGMENT in favor of Defendants

                   Jamie Smith; Ryan Smith; MPHI VII, LLC; Elevation Capital Group, LLC; and

                   Dahn Corporation on all counts; and




                                                  67
Case 1:18-cv-02780-NYW Document 170 Filed 11/13/20 USDC Colorado Page 68 of 68




       (8)   Defendants, as the prevailing parties, shall be awarded their costs pursuant to Rule

             54(d)(1) of the Federal Rules of Civil Procedure and D.C.COLO.LCivR 54.1.




  DATED: November 13, 2020                         BY THE COURT:



                                                   Nina Y. Wang
                                                   United States Magistrate Judge




                                              68
